Exhibit 10.1

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

CONFIDENTIAL

Execution Copy

COLLABORATION AND LICENSE AGREEMENT

This COLLABORATION AND LICENSE AGREEMENT (“Agreement”) is entered into as of
May 1, 2009 (the “Effective Date”) between ACADIA PHARMACEUTICALS INC., a
company organized under the laws of the State of Delaware, United States
(“ACADIA”), and having a principal place of business at 3911 Sorrento Valley
Boulevard, San Diego, California, United States, and BIOVAIL LABORATORIES
INTERNATIONAL SRL, a Barbados society with restricted liability (“BLS”), having
its registered office at Welches, Christ Church, Barbados WI, BB17154.

WHEREAS

A. ACADIA is developing Pimavanserin (as defined hereinafter), a selective
5-HT2A inverse agonist, for the treatment of Parkinson’s disease psychosis, and
other indications, including Alzheimer’s disease psychosis. ACADIA owns or
controls certain patents, know-how and other intellectual property relating to
Pimavanserin and Product (as defined hereinafter); and

B. BLS desires to obtain from ACADIA certain exclusive rights and licenses to
make, have made, use, sell, offer for sale and import Pimavanserin and Product
in the Field (as defined hereinafter) in the United States and Canada and a
license to conduct development and manufacturing activities in the Field outside
the Territory solely for developing and commercializing Product in the Field in
the United States and Canada, and ACADIA is willing to grant to BLS such rights
and licenses on the terms and conditions set forth in this Agreement; and

C. BLS intends to appoint one or more Distributor(s) (as defined hereinafter) to
distribute Product in the United States; and

D. ACADIA desires to obtain an option to co-promote Product with BLS’
Distributor or Sublicensee in the United States and BLS agrees to grant such an
option, in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ACADIA and BLS hereby
agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set out
in this Article 1 unless the context clearly and unambiguously dictates
otherwise.

1.1 “ACADIA Affiliate” shall mean any Person that is an Affiliate of ACADIA;
provided that, effective upon a Change of Control of ACADIA, the term “ACADIA
Affiliate” shall mean only any Person that is, directly or indirectly, through
one or more intermediaries, controlled (as such term is defined in Section 1.12)
by ACADIA, but for only so long as such control exists.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.2 “ACADIA […***…] Patents” shall mean all Patents […***…], which Patents are
Controlled by ACADIA or any ACADIA Affiliate […***…]. For the avoidance of
doubt, ACADIA […***…] Patents shall not include any Joint Patents or Licensed
Patents.

1.3 “ACADIA Indemnitees” shall have the meaning set forth in Section 11.1.

1.4 “ACADIA Know-How” shall mean all Know-How that […***…], which Know-How is
Controlled by ACADIA or any ACADIA Affiliate […***…]. For clarification, ACADIA
Know-How does not include any proprietary cell-based screening technology of
ACADIA such as its receptor selection and amplification technology (R-SAT®) and
bioluminescence resonance energy transfer technology (BRET). For the avoidance
of doubt, ACADIA Know-How shall not include any Joint Know-How.

1.5 “ACADIA Patents” shall mean all Patents that […***…], which Patents are
Controlled by ACADIA or any ACADIA Affiliate […***…]. For the avoidance of
doubt, ACADIA Patents shall not include any Joint Patents or Licensed Patents. A
list of ACADIA Patents as of the Effective Date has been delivered by ACADIA to
BLS under separate cover […***…].

1.6 “ACADIA Studies” shall mean the two Phase III Clinical Trials (ACP-103-012
and ACP-103-014), the two open label safety extension studies (ACP-103-010 and
ACP-103-015) and the preclinical studies for the treatment of PDP, each of which
is in progress as of the Effective Date, as described in the PDP Development
Plan.

1.7 “ACADIA Technology” shall mean all ACADIA Know-How, ACADIA Patents, Licensed
Patents and ACADIA’s interest in Joint Patents and Joint Inventions.

1.8 “Additional Pre-NDA PDP Studies” shall have the meaning set forth in
Section 4.4(b).

1.9 “Additional Post-NDA PDP Studies” shall have the meaning set forth in
Section 4.4(c).

1.10 “ADP” shall mean psychosis in Alzheimer’s disease patients.

 

   2.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.11 “ADP Development Plan” shall mean the plan for development of Product for
the prevention or treatment of ADP in the United States as agreed to by the
Parties, as may be adopted and amended in accordance with Section 4.1.

1.12 “Affiliate” of a Party shall mean any Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such Party, as the case may be, but for only so long as such
control exists. As used in this Section 1.12, “control” shall mean (i) direct or
indirect beneficial ownership of at least 50% (or such lesser percentage which
is the maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of the voting share capital or other equity interest in such
Person or (ii) the power to direct the management of such Person by contract or
otherwise.

1.13 “Applicable Laws” shall mean the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including Marketing
Approvals) of or from any court, arbitrator, Regulatory Authority or
governmental agency or authority having jurisdiction over or related to the
subject item.

1.14 “Auditor” shall have the meaning set forth in Section 7.5.

1.15 “Bankruptcy Laws” shall have the meaning set forth in Section 13.7.

1.16 […***…].

1.17 “BLS Indemnitees” shall have the meaning set forth in Section 11.2.

1.18 “BLS Know-How” shall mean all Know-How that […***…], which Know-How is
Controlled by BLS or any of its Affiliates (other than those that become its
Affiliates as a result of a Change of Control of BLS) […***…]. For the avoidance
of doubt, BLS Know-How shall not include any Joint Know-How.

1.19 “BLS Patents” shall mean all Patents that […***…], which Patents are
Controlled by BLS or any of its Affiliates (other than those that become its
Affiliates as a result of a Change of Control of BLS) […***…]. For the avoidance
of doubt, BLS Patents shall not include any Joint Patents.

1.20 “BLS Technology” shall mean all BLS Know-How, BLS Patents, and BLS’s
interest in Joint Patents and Joint Inventions.

1.21 “Budget” shall mean (a) the studies budget included within the applicable
Development Plan for conducting the applicable clinical or non-clinical studies
or other activities under such Development Plan and/or (b) the regulatory budget
within the applicable Development Plan for conducting regulatory activities with
respect to Product in the Field in the United States under such Development
Plan, as applicable.

 

   3.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.22 “Business Day” shall mean a day other than a Saturday or Sunday or any
public holiday in the United States, Barbados or Canada. For the avoidance of
doubt, references in this Agreement to “days” shall mean calendar days.

1.23 “Calendar Quarter” shall mean a period of 3 consecutive months during a
Calendar Year beginning on and including January 1st, April 1st, July 1st or
October 1st.

1.24 “Calendar Year” shall mean a period of 12 consecutive months beginning on
and including January 1st.

1.25 “Chairman” shall mean the chairman of the Development Committee.

1.26 “Change of Control” shall mean […***…].

1.27 “CMC” shall mean chemistry, manufacturing and controls.

1.28 “Combination Product” shall mean a Product which comprises 2 or more active
pharmaceutical ingredients at least one of which is Pimavanserin.

1.29 “Commercially Reasonable Efforts” shall mean that level of efforts and
resources, with respect to a particular Party, at the relevant point in time,
that is consistent with the usual practice followed by that Party in the
exercise of its reasonable scientific and business judgment relating to other
prescription pharmaceutical products owned or licensed by it or to which it has
exclusive rights, which have market potential and are at a stage of development
or product life similar to the applicable Product, taking into account measures
of patent coverage, relative safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the compound or
product, the regulatory structure involved, the relative profitability of the
products (including, without limitation, pricing and reimbursement status) and
other relevant factors, including without limitation comparative technical,
legal, scientific, and/or medical factors.

1.30 “Commercial Strategy” shall have the meaning set forth in Section 5.1(a).

1.31 […***…].

1.32 “Contractors” shall have the meaning set forth in Section 10.2(j)(i).

 

   4.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.33 “Confidential Information” shall have the meaning set forth in Section 8.1.

1.34 “Confidentiality Agreement” shall mean that certain letter agreement dated
August 28, 2008 between ACADIA and BLS.

1.35 “Control” (including any variations such as “Controlled” and
“Controlling”), in the context of intellectual property rights, Know-How and
Confidential Information, shall mean possession (whether by ownership or
license, other than pursuant to this Agreement) by a Party of the ability to
grant the applicable license under this Agreement, without violating the terms
of an agreement with a Third Party.

1.36 “Co-Promotion Option” shall have the meaning set forth in Section 5.2.

1.37 “Costs and Expenses” shall mean costs and expenses paid to Third Parties
(or payable to Third Parties and accrued in accordance with GAAP), other than
Affiliates or employees, by either Party.

1.38 “Development Committee” shall have the meaning set forth in Section 3.1(a).

1.39 “Development Expenses” shall mean Costs and Expenses incurred by a Party or
any of its Affiliates in conducting studies and activities in accordance with
the applicable Development Plan.

1.40 “Development Plan” shall mean the PDP Development Plan or ADP Development
Plan or, as applicable, Third Indication Development Plan, and “Development
Plans” shall mean the PDP Development Plan and the ADP Development Plan and, as
applicable, Third Indication Development Plan, collectively.

1.41 “Development Term” shall mean the period during which the Parties are
conducting studies and activities with respect to Product in the Field for the
United States under a Development Plan, commencing on the Effective Date and
ending upon the completion of all studies and activities specified in the
Development Plans or earlier termination of this Agreement.

1.42 “Dispute” shall have the meaning set forth in Section 12.6(a).

1.43 “Disclosing Party” shall have the meaning set forth in Section 8.1.

1.44 “Distribution Agreement” shall mean an agreement or arrangement between BLS
or an Affiliate of BLS and a Distributor with respect to the right of such
Distributor to market, promote, advertise, detail, sell and distribute Product
in the Territory.

1.45 “Distributor” shall mean a Third Party or an Affiliate of BLS to whom BLS
or an Affiliate of BLS has granted the right to market, promote, advertise,
detail, sell and distribute Product in the Territory.

 

   5.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.46 “Effective Date” shall have the meaning set forth in the opening paragraph
of this Agreement.

1.47 “Escalation Notice” shall have the meaning set forth in Section 3.4(b).

1.48 “Excluded Claim” shall have the meaning set forth in Section 12.6(i).

1.49 “Expenses” shall mean the Development Expenses and/or the Regulatory
Expenses, as applicable.

1.50 “FDA” shall mean the United States Food and Drug Administration or its
successor.

1.51 “Field” shall mean the prevention or treatment of any psychiatric and
neurological Indication and the symptoms associated with these Indications,
including but not limited to PDP and ADP.

1.52 “Filing” of an NDA shall be deemed to occur on the date of receipt of
written notice of acceptance from the FDA in the United States, or other
relevant Regulatory Authority outside of the United States, of such NDA for
substantive review.

1.53 “First Commercial Sale” shall mean, on a country-by-country basis and
Product-by-Product basis, the first bona fide, arm’s length sale of a Product in
a country following receipt of Marketing Approval of such Product in such
country for use or consumption by the general public of such Product in such
country. Sales of a Product for registration samples, compassionate use sales,
named patient use, inter-company transfers to Affiliates of a Party and the like
shall not constitute a First Commercial Sale.

1.54 “GAAP” shall mean generally accepted accounting principles in the United
States, or internationally, as appropriate, consistently applied and shall mean
the international financial reporting standards (“IFRS”) at such time as IFRS
becomes the generally accepted accounting standard and applicable laws require
that a Party use IFRS.

1.55 “Good Clinical Practices” or “GCP” shall mean the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA and comparable regulatory standards, practices and procedures in
jurisdictions outside the United States, as they may be updated from time to
time.

1.56 “Good Laboratory Practices” or “GLP” shall mean the then-current good
laboratory practice standards promulgated or endorsed by the FDA as defined in
21 C.F.R. Part 58, and comparable regulatory standards in jurisdictions outside
the United States, as they may be updated from time to time.

1.57 “Good Manufacturing Practices” or “GMP” shall mean the then-current good
manufacturing practices required by the FDA, as set forth in the United States
Federal Food, Drug and Cosmetic Act, as amended, and the regulations promulgated

 

   6.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

thereunder, for the manufacture and testing of pharmaceutical materials, and
comparable laws or regulations applicable to the manufacture and testing of
pharmaceutical materials in jurisdictions outside the United States, as they may
be updated from time to time. Good Manufacturing Practices shall include
applicable quality guidelines promulgated under the ICH.

1.58 “Health Canada” shall mean Health Canada or its successor.

1.59 “ICC” shall have the meaning set forth in Section 12.6(a).

1.60 “ICC Rules” shall have the meaning set forth in Section 12.6(a).

1.61 “ICH” shall mean the International Conference on Harmonization (of
Technical Requirements for Registration of Pharmaceuticals for Human Use).

1.62 “IND” shall mean an Investigational New Drug Application (including any
amendments thereto) filed with the FDA pursuant to 21 C.F.R. §312 before
commencement of clinical trials of a pharmaceutical product, or any comparable
filings with Health Canada in Canada, including clinical trial applications.

1.63 “Indemnitee” shall have the meaning set forth in Section 11.3.

1.64 “Indemnitor” shall have the meaning set forth in Section 11.3.

1.65 “Indication” shall mean any disease or pathological condition […***…].

1.66 “Intervening Event” shall have the meaning set forth in Section 15.1.

1.67 “Inventions” shall mean any and all inventions, discoveries, improvements,
processes and techniques discovered, conceived or reduced to practice in the
course of or as a result of activities under this Agreement, whether or not
patentable or included in any claim of patents and patent applications.

1.68 “Joint Inventions” shall mean any and all Inventions discovered, conceived
or reduced to practice by one or more employees or agents of BLS and/or any of
its Affiliates and one or more employees, contractors or agents of ACADIA and/or
any ACADIA Affiliate.

1.69 “Joint Know-How” shall mean any Joint Invention that is not a Joint Patent.

1.70 “Joint Patents” shall mean all Patents claiming any Joint Invention.

1.71 “Know-How” shall mean all tangible and intangible scientific, technical,
trade, financial or business information and materials, including: (a) cells,
cell lines, organisms, animal models, genes, gene fragments, gene sequences and
loci, probes, DNA, RNA, cDNA libraries, plasmids, vectors, expression systems,
antibodies, proteins, and biological substances, and any constituents, progeny,
mutants, derivatives or replications thereof or therefrom; and (b) compounds,
solid state forms, compositions of matter,

 

   7.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

formulations, techniques, processes, methods, trade secrets, formulae,
procedures, tests, data, results, analyses, documentation, reports, information
(including pharmacological, toxicological, non-clinical (including chemistry,
manufacturing and control)), and clinical test design, methods, protocols, data,
results, analyses, and conclusions, quality assurance and quality control
information, regulatory documentation, information and submissions pertaining
to, or made in association with, filings with any Regulatory Authority, product
life cycle management strategies, knowledge, know-how, skill, and experience.

1.72 “License Agreement” shall mean […***…].

1.73 “Licensed Patents” shall mean all Patents that are […***…], which are
Controlled by ACADIA pursuant to the License Agreement. A list of Licensed
Patents as of the Effective Date has been delivered by ACADIA to BLS under
separate cover, and such list shall be updated from time to time by written
agreement between the Parties.

1.74 “Losses” shall have the meaning set forth in Section 11.1.

1.75 “Marketing Approval” of a Product shall mean all approvals, licenses,
registrations or authorizations of Regulatory Authorities in a country necessary
for the manufacture, use, storage, import, export, distribution, promotion,
marketing, offer for sale and sale of such Product in such country. For
countries where governmental approval is required for pricing and/or
reimbursement for the Product to be reimbursed by national health insurance (or
its local equivalent), “Marketing Approval” shall not be deemed to occur until
such pricing and/or reimbursement approval is obtained.

1.76 “Materials” shall have the meaning set forth in Section 4.11.

1.77 “Most Recent Milestone” shall have the meaning set forth in Section 6.2.

1.78 “NDA” of a Product shall mean a New Drug Application as defined in Title 21
of the U.S. Code of Federal Regulations, Section 314.80, et seq., and all
amendments and supplements thereto, which is filed with the FDA, or the
equivalent application filed with Health Canada in Canada, including all
documents, data, and other information concerning such Product thus filed that
are necessary for gaining Marketing Approval for such Product.

1.79 “Net Sales” shall mean […***…].

 

   8.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

In no event shall any particular amount, identified above, be deducted more than
once in calculating Net Sales (i.e., no “double counting” of reductions). Sales
of Product between BLS and its Affiliates, Distributors or Sublicensees for
resale shall be excluded from the computation of Net Sales, but the subsequent
resale of such Product to a Third Party shall be included within the computation
of Net Sales. Notwithstanding anything to the contrary herein, sale, disposal or
use of Product for marketing, regulatory, development or charitable purposes,
such as clinical trials, preclinical trials, compassionate use, named patient
use, or indigent patient programs, without consideration, shall not be deemed a
sale hereunder.

In the event that a Product is sold in the form of a Combination Product, Net
Sales of the Combination Product shall be determined by multiplying actual Net
Sales of the Combination Product (determined by reference to the definition of
Net Sales set forth above) during the Calendar Quarter period by the fraction
A/(A+B) where A is the average sale price of the Product when sold separately in
finished form, and B is the average sale price of the other active ingredients
or components when sold separately in finished form, in each case during the
applicable reporting Calendar Quarter in the country in which the sale of the
Combination Product was made, or if sales of both the Product and the other
active ingredients or components did not occur in such period, then in the most
recent Calendar Quarter in which sales of both occurred. If the other active
ingredient or component in the Combination Product is not sold separately in
said country, Net Sales of the Combination Product shall be determined by
multiplying actual Net Sales of such Combination Product (determined by
reference to the definition of Net Sales set forth above) during the Calendar
Quarter period by the fraction A/D, where A is the average sale price of the
Product when sold separately in finished form, and D is the average sale price
of the Combination Product. If neither the Product nor the other active
ingredient or component in the Combination Product is sold separately in a given
country, the Parties shall determine Net Sales for such Combination Product by
mutual agreement based on the relative contribution of the Product and the other
active ingredients or components in the Combination Product.

1.80 “Notice Date” shall have the meaning set forth in Section 12.6(b).

 

   9.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.81 “Panel” shall have the meaning set forth in Section 12.6(b).

1.82 “Paragraph IV Notice” shall have the meaning set forth in Section 9.7.

1.83 “Party” shall mean ACADIA or BLS individually, and “Parties” shall mean
ACADIA and BLS collectively.

1.84 “Patent(s)” shall mean (a) all patents, certificates of invention,
applications for certificates of invention, priority patent filings and patent
applications, and (b) any renewal, division, continuation (in whole or in part),
or request for continued examination of any of such patents, certificates of
invention and patent applications, and any all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions of or to any of the foregoing.

1.85 “Patent Term Extension” means any term extensions, supplementary protection
certificates, regulatory exclusivity and equivalents thereof offering patent
protection beyond the initial term with respect to any issued Patents.

1.86 “Payment Report” shall have the meaning set forth in Section 4.8(b).

1.87 “PDP” shall mean psychosis in Parkinson’s disease patients.

1.88 “PDP Development Plan” shall mean the plan for development of Product for
the prevention or treatment of PDP in the United States as agreed to by the
Parties, as may be amended in accordance with Section 4.1. A copy of the PDP
Development Plan as of the Effective Date has been delivered by ACADIA to BLS
under separate cover.

1.89 “Person” shall mean any individual, corporation, partnership, limited
liability company, trust, governmental entity, or other legal entity of any
nature whatsoever.

1.90 “Permitted Licensees” shall mean (i) licensees of any of ACADIA’s rights to
Pimavanserin outside the Territory and/or (ii) licensees of any of ACADIA’s
rights to Pimavanserin outside the Field in the Territory, as the case may be.

1.91 “Phase II Clinical Trial” shall mean a human clinical trial, the principal
purpose of which is to gather an initial assessment of safety and efficacy of
one or more particular doses in patients being studied, as required in 21 C.F.R.
§312(b), or such similar clinical study in a country other than the United
States.

1.92 “Phase III Clinical Trial” shall mean a human clinical trial, the principal
purpose of which is to gather safety and efficacy data of one or more particular
doses in patients being studied that is needed to evaluate the overall benefit
and risk relationship of the product and to provide adequate basis for labeling,
as required in 21 C.F.R. §312(c), or such similar clinical study in a country
other than the United States.

 

   10.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.93 “Pimavanserin” shall mean an active pharmaceutical ingredient that is a
compound, the structure of which compound has been disclosed by ACADIA to BLS
under separate cover, […***…] (previously referred to as ACP-103 by ACADIA).

1.94 “Product” shall mean any pharmaceutical product containing Pimavanserin,
alone or in combination with one or more other active pharmaceutical
ingredients, in any dosage form or formulation.

1.95 […***…].

1.96 “Quarterly Report” shall have the meaning set forth in Section 4.8(b).

1.97 “Receiving Party” shall have the meaning set forth in Section 8.1

1.98 “Regulatory Authority” shall mean any national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity whose review and/or approval is necessary for the manufacture, packaging,
use, storage, import, export, distribution, promotion, marketing, offer for sale
and sale of Product. For countries where governmental approval is required for
pricing or reimbursement for Product to be reimbursed by national health
insurance (or its local equivalent), “Regulatory Authority” shall also include
any national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity whose review and/or approval of
pricing or reimbursement is required.

1.99 “Regulatory Expenses” shall mean Costs and Expenses incurred by a Party or
any of its Affiliates in conducting regulatory activities in accordance with the
applicable Development Plan with respect to Product in the Field for the United
States.

1.100 “Regulatory Filings” shall mean all applications, approvals, licenses,
registrations, notifications, registrations, submissions and authorizations made
to or received from a Regulatory Authority in a country necessary for the
development, manufacture and/or commercialization of a pharmaceutical product,
including any INDs, NDAs and Marketing Approvals.

1.101 “Responsible Party” shall mean the Party designated as responsible for
conducting the applicable clinical or non-clinical studies or other activities
under the applicable Development Plan or designated by the Development Committee
as responsible for filing and securing Marketing Approval for Product in the
Field in the United States, as applicable.

1.102 “Royalty Report” shall have the meaning set forth in Section 7.1.

1.103 “Royalty Term” shall have the meaning set forth in Section 6.3(c).

 

   11.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.104 “SEC” shall have the meaning set forth in Section 8.5(a).

1.105 “Section 13.4(d)(i) Licensed Patents” shall have the meaning set forth in
Section 13.4(d)(i).

1.106 “Section 13.5(g)(i) Licensed Patents” shall have the meaning set forth in
Section 13.5(g)(i).

1.107 “Senior Executives” shall have the meaning set forth in Section 3.4(b).

1.108 […***…].

1.109 “Sublicensee” shall mean a Third Party or an Affiliate of BLS, other than
a Distributor, to whom BLS or an Affiliate of BLS has granted a sublicense under
the ACADIA Technology to make, have made, use, offer for sale, sell and/or
import Pimavanserin or Product in the Field in any country in the Territory as
contemplated by Section 2.3(a) of this Agreement. For clarity, the term
“Sublicensee” shall not include (i) any whole sellers or importers that are not
granted any sublicense under the ACADIA Technology to make, have made, use,
offer for sale, sell and/or import Pimavanserin or Product in the Field in the
Territory or (ii) any contract manufacturers that are granted only the right to
manufacture Pimavanserin or Product in the Field in the Territory solely for use
by BLS or its Affiliates, Distributors or Sublicensees.

1.110 “Term” shall have the meaning set forth in Section 12.1

1.111 “Territory” shall mean Canada and the United States.

1.112 “Third Indication” shall mean an Indication in the Field, other than PDP
and ADP.

1.113 “Third Indication Development Plan” shall mean the plan for development of
Product for the prevention or treatment of a Third Indication in the United
States as agreed to by the Parties, as may be adopted and amended in accordance
with Section 4.1.

1.114 “Third Party” shall mean any Person other than ACADIA, BLS and their
respective Affiliates.

1.115 “Third Party Claims” shall have the meaning set forth in Section 11.1.

1.116 “United States” or “U.S.” shall mean the United States of America,
including its territories and possessions and the District of Columbia.

1.117 “Valid Claim” shall mean (a) an unexpired claim of an issued patent which
has not been found to be unpatentable, invalid or unenforceable by a court or
other authority in the subject country, from which decision no appeal is taken
or can be taken; or (b) a claim of a pending application, which application
claims a first priority no more than […***…] years prior to the date upon which
pendency is determined.

 

   12.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.118 “Wind-down Period” shall mean any period after the date of termination of
this Agreement, in its entirety or on a country-by-country basis, during which
Parties are required to wind-down development activities pursuant to
Section 13.4(a), 13.5(a) or 13.6(a), as the case may be.

1.119 “Withdrawal Notice” shall have the meaning set forth in Section 3.2(b).

ARTICLE 2

GRANT OF LICENSE

2.1 R&D Licenses; Manufacturing License Outside the Territory.

(a) Subject to the terms and conditions of this Agreement, ACADIA hereby grants
to BLS (i) a non-exclusive, royalty-free license, with the right to grant
sublicenses to its Affiliates and Sublicensees, under such ACADIA Know-How,
ACADIA […***…] Patents and Licensed Patents as are necessary for BLS, its
Affiliates and Sublicensees to perform, or have performed, studies and
regulatory activities with respect to Pimavanserin and Product in the Field,
solely to perform or have performed such studies and regulatory activities with
respect to Pimavanserin and Product […***…] and (ii) a non-exclusive,
royalty-free license, with the right to sublicense to its Affiliates, under
ACADIA Know-How, ACADIA […***…] Patents and Licensed Patents solely to make or
have made Pimavanserin and Product […***…]. ACADIA shall not grant any right or
license under ACADIA Know-How, ACADIA […***…] Patents and Licensed Patents to
any Third Party either (A) to perform any studies and regulatory activities with
respect to Pimavanserin and Product or (B) to make or have made Pimavanserin and
Product outside the Territory, in each case for developing or commercializing
Pimavanserin and Product in the Field in the Territory during the Term.

(b) Subject to the terms and conditions of this Agreement, BLS hereby grants (or
with respect to BLS Technology Controlled by its Affiliates, causes its
Affiliates to grant) to ACADIA (i) a non-exclusive, worldwide, royalty-free
license, with the right to sublicense to its Affiliates, under such BLS
Technology as is necessary for performing studies and regulatory activities to
be performed by ACADIA under the Development Plans, solely to perform such
studies and regulatory activities pursuant to the Development Plan during the
Development Term for obtaining Marketing Approval of Product in the Field in the
Territory and (ii) a non-exclusive, worldwide, royalty-free license, with the
right to sublicense only to ACADIA’s Affiliates and Permitted Licensees, under
such BLS Technology as is necessary to perform studies and regulatory activities
with respect to Pimavanserin and Product, solely to perform such studies and
regulatory activities for obtaining Marketing Approval of Product outside the
Territory during the Term.

 

   13.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.2 License to BLS. Subject to the terms and conditions of this Agreement,
ACADIA hereby grants to BLS a royalty-bearing license, with the right to grant
sublicenses as provided in Section 2.3, under the ACADIA Technology, to make,
have made, use, sell, offer for sale and import Pimavanserin and Product in the
Field in the Territory. The license granted in this Section 2.2 shall be
exclusive even as to ACADIA, except with respect to (i) ACADIA’s performance of
studies and regulatory activities pursuant to the Development Plan during the
Development Term, […***…] (v) ACADIA’s Co-Promotion Option exercised in
accordance with Section 5.2. The license granted in this Section 2.2 under the
Licensed Patents is granted only to the extent of the rights under the Licensed
Patents granted to ACADIA under the License Agreement and is granted subject to
the terms of the License Agreement.

2.3 Distribution Agreements; Sublicenses.

(a) Right to Sublicense. BLS shall have the right to sublicense any or all
rights granted to it under Section 2.2 in any country in the Territory (i) to
any of its Affiliates; and (ii) to a Third Party Distributor or Third Party
Sublicensee.

(b) Distribution Agreements; Sublicenses. Any Distribution Agreement or
sublicense shall be in writing and, with the exception of the financial terms,
be consistent with the terms of this Agreement (except that any Third Party
Distributor or Third Party Sublicensee shall not have the right to further
sublicense). BLS shall be responsible for the acts or omissions of Distributors
or Sublicensees in exercising rights under the Distribution Agreements or
sublicenses, as the case may be, which would constitute a breach hereunder.
Within 10 days after execution and receipt of a Distribution Agreement or a
sublicense with a Third Party, BLS shall provide ACADIA with a full and complete
copy of each Distribution Agreement or sublicense with such Third Party granted
hereunder (provided that BLS may redact any confidential information contained
therein that is not necessary to disclose to ensure compliance with this
Agreement) and shall deliver copies of all reports (including relating to
royalties and other payments) relating to Product received by BLS from
Distributors and Sublicensees.

(c) […***…].

 

   14.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.4 Rights Reserved; Additional License Grant to ACADIA.

(a) Rights Reserved. Except for the rights and licenses expressly granted in
this Agreement, ACADIA retains all rights under its intellectual property,
including the ACADIA Technology and ACADIA […***…] Patents, and BLS retains all
rights under its intellectual property, including BLS Technology, and no rights
shall be deemed granted by one Party to the other Party by implication, estoppel
or otherwise. Without limiting the foregoing, ACADIA reserves and retains all
rights to the ACADIA Technology and ACADIA […***…] Patents not granted to BLS
pursuant to Section 2.1(a) or 2.2, including the rights to conduct the
activities contemplated under Section 2.2(i) through (v). BLS agrees not to
practice any ACADIA Technology and ACADIA […***…] Patents except pursuant to any
license expressly granted to BLS in this Agreement or any other written
agreement between the Parties. ACADIA agrees not to practice any BLS Technology
except pursuant to any license expressly granted to ACADIA in this Agreement or
any other written agreement between the Parties.

(b) Additional License Grant to ACADIA.

(i) BLS hereby grants (or causes its Affiliates to grant) to ACADIA a
non-exclusive, royalty-free license, […***…], under only such BLS Patents as
necessary for the manufacture, use, sale, offer for sale and/or importation of
Pimavanserin or Product outside the Territory, […***…] solely to make, have
made, use, sell, offer for sale and import Pimavanserin and Product outside the
Territory.

(ii) BLS will grant to ACADIA (or will cause its Affiliates to grant), […***…],
a non-exclusive license, […***…] (to the extent permitted by BLS’s agreements
with Third Parties), under (x) BLS Patents not owned by BLS or its Affiliates
(to the extent permitted by BLS’s agreements with Third Parties), and (y) BLS
Patents owned by BLS or its Affiliates that are not included in the license
granted under Section 2.4(b)(i), in each case only to the extent necessary for
the manufacture, use, sale, offer for sale and/or importation of Pimavanserin
and Product outside the Territory, to make, have made, use, sell, offer for sale
and import Pimavanserin and Product outside the Territory.

2.5 Mutual Covenant.

(a) Mutual Covenant. During the Term, each Party hereby covenants […***…], in
the Territory. In addition, […***…] during the Term, each Party hereby covenants
[…***…]; provided however, […***…], then such restriction shall not be
applicable.

 

   15.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) […***…]. Notwithstanding Section 2.4(b)(a), in the event that […***…].

ARTICLE 3

GOVERNANCE

3.1 Development Committee.

(a) Establishment. Within 30 days following the Effective Date, ACADIA and BLS
shall establish a joint development committee (“Development Committee”) to
oversee, review and coordinate the activities of the Parties under this
Agreement with regard to development and regulatory approval of Product in the
Field in the United States, which Development Committee shall be disbanded upon
termination or expiration of the Development Term.

 

   16.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Duties. The Development Committee shall:

(i) review, coordinate, and discuss the overall development and regulatory
strategies for commercializing Product in the Field in the United States;

(ii) review and approve the Development Plans and material changes to the
Development Plans, including Budgets contained therein;

(iii) determine whether ACADIA or BLS will be responsible for conducting the
clinical and preclinical studies and activities for obtaining Marketing Approval
for Product in the Field in the United States, other than the ACADIA Studies;

(iv) subject to and within the parameters of the Development Plans, oversee the
implementation of the Development Plans, including assigning roles,
responsibilities, timelines and budgets for activities based upon the
Development Plans;

(v) provide a forum for presentation by BLS to ACADIA of a proposal for an
Indication within the Field other than ADP and PDP to be pursued in the
Territory under this Agreement, as the Third Indication or otherwise;

(vi) determine the course of action with regard to any proposal by BLS to
develop a Product in a Third Indication in the Territory;

(vii) determine whether ACADIA or BLS will be responsible for conducting the
regulatory activities for obtaining Marketing Approval for Product in the Field
in the United States and oversee the conduct of such regulatory activities;

(viii) provide a forum for resolving matters to submitted by any subcommittee of
the Development Committee;

(ix) provide a forum for the Parties to exchange information and coordinate
their respective activities with respect to development, regulatory and
manufacturing matters pertaining to Product in the Territory and outside the
Territory; and

(x) perform such other duties as are specifically assigned by the Parties to the
Development Committee pursuant to this Agreement.

3.2 Development Committee Membership.

(a) Membership. Subject to Section 3.2(b), the Development Committee shall be
composed of […***…] members, […***…] of whom shall be nominated by ACADIA and
[…***…] of whom shall be nominated by BLS; provided that […***…] individual to
serve as the Chairman of the Development Committee. The Chairman shall have no
voting power, except that, in the event of a deadlock between the voting members
of the Development Committee, the Chairman shall have the tie-breaking vote, as
provided in Section 3.4. Any member of the Development Committee may designate a
substitute to attend and perform the functions of that member at any meeting of
the Development Committee. Each Party may, with the consent of the other Party,
such consent not to be unreasonably withheld or delayed, invite non-member,
non-voting representatives of such Party to attend meetings of the Development
Committee.

 

   17.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Withdrawal. At any time during the Term and for any reason, ACADIA shall
have the right to withdraw from participation in the Development Committee upon
written notice to BLS, which notice shall be effective immediately upon receipt
(“Withdrawal Notice”). Following the issuance of a Withdrawal Notice and subject
to this Section 3.2(b), ACADIA’s representatives to the Development Committee
shall not participate in any meetings of the Development Committee, nor shall
ACADIA have any right to vote on decisions within the authority of the
Development Committee. If, at any time, following the issuance of a Withdrawal
Notice, ACADIA wishes to resume participation in the Development Committee,
ACADIA shall notify BLS in writing and, thereafter, ACADIA’s representatives to
the Development Committee shall be entitled to attend any subsequent meeting of
the Development Committee and to participate in the activities of, and
decision-making by, the Committees as provided in this Article 3 as if a
Withdrawal Notice had not been issued by ACADIA. Following ACADIA’s issuance of
a Withdrawal Notice, unless and until ACADIA resumes participation in the
Development Committee in accordance with this Section 3.2(b): (i) all meetings
of the Development Committee shall be held at BLS’s facilities; (ii) BLS shall
have the right to make the final decision on all matters within the scope of
authority of the Development Committee; and (iii) ACADIA shall have the right to
continue to receive the minutes of the Development Committee meetings, but shall
not have the right to approve the minutes for any Development Committee meeting
held after ACADIA’s issuance of a Withdrawal Notice. For clarity, if ACADIA
withdraws and then resumes participation in the Development Committee, it shall
not have any right to retroactively review or modify any decision made by the
Development Committee during ACADIA’s withdrawal period.

3.3 Meetings. All Development Committee meetings shall be held as often as the
members may determine, but in any event Development Committee meetings shall
occur not less than once per Calendar Quarter. Such meetings may be held in
person, or by any means of telecommunications or video conference, as the
members deem necessary or appropriate; provided, however, that at least one
Development Committee meeting per year shall be held in person and the location
of such in-person meeting shall alternate between ACADIA’s and BLS’s offices in
Barbados. The first meeting shall be held at BLS’s offices in Barbados. A quorum
for Development Committee meetings shall be […***…] members, with at least
[…***…] members from each Party.

3.4 Decision-making of Development Committee.

(a) Vote Required. The Development Committee may make decisions with respect to
any subject matter that is within the purview of the Development Committee’s
duties. Except as expressly provided in this Agreement, all decisions of the
Development Committee shall be made by unanimous vote or written consent, with
ACADIA and BLS each having, respectively, one vote in all decisions. The
Development Committee shall use reasonable efforts to resolve any disputes
concerning the matters within its duties.

 

   18.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

If, with respect to a matter that is subject to the Development Committee’s
duties and does not involve approval of […***…], the Development Committee
cannot reach consensus, then the Chairman of the Development Committee shall
cast the deciding vote on such matter (which shall become the decision of the
Development Committee).

(b) Development Plan Dispute. If, with respect to a matter that is within the
Development Committee’s duties and involves approval of […***…], the Development
Committee cannot reach consensus within 15 days after it has met and attempted
to reach such consensus, then either Party may, by written notice to the other
Party (an “Escalation Notice”), have such matter referred for resolution to, on
behalf of ACADIA, the Chief Executive Officer of ACADIA and to, on behalf of
BLS, the President of BLS (collectively, the “Senior Executives”). The Senior
Executives shall use good faith efforts to resolve the matter referred to them
with 15 days of such referral. If, despite such good faith efforts, the Senior
Executives are unable to resolve such matter within 30 days of the date of any
Escalation Notice, then upon the written request of either Party, […***…].

(c) Decision by Development Committee. For all purposes under this Agreement,
any decision made pursuant to Section 3.4(a) or 3.4(b) shall be deemed to be the
decision of the Development Committee.

(d) Limitations. Notwithstanding this Section 3.4, any dispute regarding the
interpretation of this Agreement or any alleged breach of this Agreement shall
be resolved in accordance with the terms of Article 14.

3.5 Minutes. Minutes for each of the Development Committee meetings shall be
prepared by an ACADIA member or a BLS member of the Development Committee
alternately, with BLS’s member preparing the minutes for the first meeting of
the Development Committee. The draft minutes shall be sent to all members of the
Development Committee for comment promptly after each such meeting (but in no
event more than 15 days after each such meeting). All actions noted in the
minutes shall be reviewed and approved at subsequent meetings of the Development
Committee; provided that if the Parties cannot agree as to the content of the
minutes by the time the Development Committee next meets, such minutes shall be
finalized to reflect any areas of disagreement.

3.6 Expenses. Each Party shall bear its own costs, including expenses incurred
by the members nominated by it in connection with their activities as members of
the Development Committee or as Chairman.

3.7 Subcommittees. From time to time, the Development Committee may establish
subcommittees to oversee particular projects or activities within the scope of
authority of the Development Committee, as it deems necessary or advisable. Each
subcommittee shall consist of such number of representatives of each Party as
the Development Committee determines is appropriate from time to

 

   19.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

time and shall meet with such frequency as the Development Committee shall
determine. All decisions of each subcommittee shall be made by unanimous vote or
written consent, with ACADIA and BLS each having, collectively, one vote in all
decisions. If, with respect to a matter that is subject to a subcommittee’s
decision-making authority, the subcommittee cannot reach unanimity, the matter
shall be referred to the Development Committee, which shall resolve such matter
in accordance with Section 3.4.

3.8 Scope of Governance. Notwithstanding the creation of the Development
Committee or any subcommittee, each Party shall retain the rights, powers and
discretion granted to it hereunder, and neither the Development Committee nor
any subcommittee shall be delegated or vested with rights, powers or discretion
unless such delegation or vesting is expressly provided herein, or the Parties
expressly so agree in writing. Neither the Development Committee nor any
subcommittee shall have the power to amend or modify this Agreement, and no
decision of the Development Committee or any subcommittee shall be in
contravention of any terms and conditions of this Agreement. It is understood
and agreed that issues to be decided by the Development Committee or any
subcommittee, as applicable, are only those specific issues within the
Development Committee’s duties. Any issues with respect to development of
Product in the Field that relate solely to obtaining Marketing Approval in
Canada or the commercialization of Product in the Field in the Territory shall
be decided solely by BLS.

ARTICLE 4

DEVELOPMENT AND REGULATORY ACTIVITIES

4.1 Development Plans. The Parties have agreed to the initial PDP Development
Plan (including a Budget contained therein) and the timeline, Budget and outline
for the ADP Development Plan, which have been delivered by ACADIA to BLS under
separate cover. The PDP Development Plan will include the ACADIA Studies and
such additional studies, including preclinical and clinical studies, as are
required by the FDA to secure Marketing Approval of Product for the treatment of
PDP in the United States by the FDA, […***…], and a related Budget for such
studies and activities. The Development Committee shall review and consider the
Development Plans and any changes to the Development Plans on an ongoing basis,
and in no event less frequently than once each half of a Calendar Year. All
material changes to the Development Plans shall be subject to approval by the
Development Committee.

4.2 Conduct of Development Activities.

(a) Compliance with Development Plan and Applicable Laws. All development and
regulatory activities for obtaining Marketing Approval of Product in the Field
in the United States shall be conducted by and on behalf of the Parties in
accordance with the Development Plans and the other provisions of this
Agreement. Each Party shall conduct the development activities for which it is
the Responsible Party under the Development Plans in accordance with the
Development Plans (including applicable Budget contained therein) and this
Agreement. Each Party shall conduct those activities for which it is the
Responsible Party under the Development Plans in compliance in all material
respects with all Applicable Laws and in accordance with GLP and GCP under the

 

   20.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Applicable Laws of the country in which such activities are conducted. BLS shall
conduct development and regulatory activities for obtaining Marketing Approval
of Product in the Field in Canada in accordance with this Agreement and in
compliance in all material respects with all Applicable Laws and in accordance
with GLP and GCP under the Applicable Laws of the country in which such
activities are conducted. In the event the Parties agree that ACADIA shall
conduct any studies and other activities other than ACADIA Studies […***…], for
an amount of payment, and according to a payment schedule, agreed to by the
Parties in writing, ACADIA shall conduct such studies and other activities in
accordance with the Parties’ agreement and in compliance in all material
respects with all Applicable Laws and in accordance with GLP and GCP under the
Applicable Laws of the country in which such activities are conducted.

(b) Diligence. The Responsible Party shall use Commercially Reasonable Efforts
to conduct and complete the studies and activities assigned to it in the
Development Plans in order to achieve the goals of the Development Plans in
accordance with the timelines specified therein. Without limiting the foregoing,
each Party shall proceed diligently and in a timely manner with respect to the
studies and activities for which it is the Responsible Party under the
Development Plan by using its good faith efforts to allocate sufficient time,
effort, equipment and facilities to such development activities and to use
personnel with sufficient skills and experience as are required to accomplish
such studies and activities in accordance with the Development Plans and the
terms of this Agreement.

(c) Information Regarding Development Activities. Each Party shall maintain
records, in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes, which shall fully and properly reflect all work
done and results achieved by or on behalf of such Party in the performance of
its development activities under this Agreement. Each Party shall keep the
Development Committee appropriately informed of the status of clinical and
preclinical studies and other activities with respect to Product in the Field
conducted under the Development Plans and BLS shall keep ACADIA informed of such
studies and activities during any period that ACADIA has withdrawn from the
Development Committees pursuant to Section 3.2(b). Upon request by the
Development Committee, without limiting the foregoing, each Party shall promptly
provide the Development Committee with summaries of data and results and, if
requested by the Development Committee, all supporting data and results
generated or obtained in the course of such Party’s performance of studies and
activities under the Development Plans. In addition, BLS shall keep ACADIA
informed of studies and activities conducted for obtaining Marketing Approval of
Product in the Field in Canada, and, upon request by ACADIA, without limiting
the foregoing, BLS shall promptly provide ACADIA with summaries of data and
results generated or obtained in the course of BLS’s performance of such studies
and activities. For clarity, the foregoing provision shall not limit ACADIA’s
right to receive data pursuant to Section 4.7(g). Upon reasonable prior written
notice, BLS shall have the right to inspect records and notebooks reflecting the
work done and results achieved by or on behalf of ACADIA or its Affiliates in
the performance of ACADIA’s development activities with respect to Pimavanserin
and Product in the Field pursuant to the Development Plans.

 

   21.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.3 ACADIA Studies. Subject to Section 4.2 and except as otherwise mutually
agreed, ACADIA shall conduct the ACADIA Studies in accordance with the PDP
Development Plan with oversight by the Development Committee. ACADIA shall be
the Responsible Party with respect to the ACADIA Studies and shall bear all
Development Expenses of the ACADIA Studies, unless otherwise provided in the PDP
Development Plan or mutually agreed by the Parties.

4.4 Other Development Activities in PDP.

(a) Other Development Activities. With regard to all clinical and preclinical
studies and other activities under the PDP Development Plan, other than the
ACADIA Studies, the PDP Development Plan shall specify which Party shall be the
Responsible Party with respect to conducting such studies and activities with
oversight by the Development Committee. The PDP Development Plan shall also
specify which Party shall be the Responsible Party with respect to conducting
CMC studies and technology transfer for the manufacture and supply of the active
pharmaceutical ingredient for Product and finished Product for the prevention or
treatment of PDP in the Territory with oversight by the Development Committee,
and the Budget for such activities. Whether BLS or ACADIA is the Responsible
Party for conducting studies or other activities under the PDP Development Plan,
except as otherwise provided in this Section 4.4(a) or in Section 4.4(b) or
4.4(c), BLS shall be responsible for funding all studies (other than the ACADIA
Studies, with the exception of any such studies where the Parties have mutually
agreed under the PDP Development Plan and applicable Budget to share costs) and
other activities under the PDP Development Plan and all studies and other
activities for obtaining Marketing Approval of Product in the Field in Canada,
including but not limited to the CMC studies, safety and drug interaction
studies and technology transfer activities, in accordance with
Section 4.8(a)(i). […***…].

(b) Additional Pre-NDA PDP Studies. In the event that the Development Committee
determines that […***…] additional pivotal Phase III Clinical Trials of Product
for the prevention or treatment of PDP are required in order to file an NDA for
Product for the prevention or treatment of PDP with the FDA (the “Additional
Pre-NDA PDP Studies”), then BLS shall have the option, which it may exercise
upon written notice to ACADIA […***…] following such determination by the
Development Committee, to do one of the following:

(i) participate with ACADIA in the Additional Pre-NDA PDP Studies, subject to
amendment of the PDP Development Plan by the Development Committee to define
such additional studies, including the Responsible Party and Budget for such
additional studies, which Additional Pre-NDA PDP Studies shall be funded by BLS
in accordance with Section 4.8(a)(i);

 

   22.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii) terminate this Agreement […***…], with the effect set forth in
Sections 13.2 and 13.4; or

(iii) proceed with other arrangements as agreed in writing by the Parties, after
negotiating in good faith, to maximize the commercial opportunity for the
Product;

provided, however, if no written notice is provided to ACADIA within such 90-day
period, then BLS shall be deemed to have selected the option outlined in the
foregoing clause (i).

(c) Additional Post-NDA PDP Studies. In the event that an NDA for Product for
the prevention or treatment of PDP has been filed with the FDA, but the FDA does
not approve such NDA and requests that additional studies of Product for the
prevention or treatment of PDP be conducted (the “Additional Post-NDA PDP
Studies”), then BLS shall have the option, which it may exercise upon written
notice to ACADIA […***…] following such determination by the Development
Committee, to do one of the following:

(i) participate with ACADIA in the Additional Post-NDA PDP Studies, subject to
amendment of the PDP Development Plan by the Development Committee to define
such additional studies, including the Responsible Party and Budget for such
additional studies, which Additional Post-NDA PDP Studies shall be funded by BLS
in accordance with Section 4.8(a)(i);

(ii) terminate this Agreement […***…], with the effect set forth in
Sections 13.2 and 13.4; or

(iii) proceed with other arrangements as agreed in writing by the Parties, after
negotiating in good faith, to maximize the commercial opportunity for the
Product;

provided, however, if no written notice is provided to ACADIA within such
[…***…], then BLS shall be deemed to have selected the option outlined in the
foregoing clause (i).

4.5 Development Activities in ADP.

(a) First Clinical Trial. […***…], the Parties shall initiate a […***…] Trial of
Product, as determined by the Development Committee, for the prevention or
treatment of ADP pursuant to the ADP Development Plan approved by the
Development Committee. Such clinical trial shall be designed based on a
commercially reasonable assessment of the then-available data and described in
the ADP Development Plan. The ADP Development Plan shall specify which Party
shall be the Responsible Party with respect to conducting such clinical trial
with oversight by the Development Committee. Each Party shall conduct such
clinical trial in accordance with the ADP Development Plan (including the
applicable Budget contained therein), and BLS shall be responsible for funding
such clinical trial under the ADP Development Plan.

 

   23.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Additional Studies After First Clinical Trial. Following the completion of,
and receipt of results for such first clinical trial for ADP, BLS shall have the
option, which it may exercise upon written notice to ACADIA […***…], to do one
of the following:

(i) continue to develop, fund and seek regulatory approval for Product for the
prevention or treatment of ADP in the Territory, including to conduct such
studies and other activities required in order to file an NDA or label extension
for Product for the prevention or treatment of ADP with the FDA, subject to
amendment of the ADP Development Plan by the Development Committee to define
such additional studies and activities (including CMC studies and technology
transfer for the manufacture and supply of the active pharmaceutical ingredient
for Product and finished Product for the prevention or treatment of ADP in the
Territory), including the Responsible Party and Budget for such additional
studies and activities, which studies and activities shall be funded by BLS in
accordance with Section 4.8(a)(i);

(ii) terminate this Agreement […***…], with the effect set forth in
Sections 13.3 and 13.4; or

(iii) proceed with other arrangements as agreed in writing by the Parties, after
negotiating in good faith, to maximize the commercial opportunity for the
Product;

provided, however, if no written notice is provided to ACADIA within such
[…***…], then BLS shall be deemed to have selected the option outlined in the
foregoing clause (i).

4.6 Development Activities in Third Indication. BLS shall have the right, but
not the obligation, to develop a Product in a Third Indication for use in the
Territory. If BLS elects to pursue development of Product in a Third Indication
for use in the Territory, it shall notify the Development Committee and the
Development Committee shall determine the course of action. The Development
Committee shall establish the Third Indication Development Plan describing which
preclinical and clinical studies and other activities are required in order to
file an NDA or label extension for Product for the prevention or treatment of
the Third Indication with the FDA (including CMC studies and technology transfer
for the manufacture and supply of the active pharmaceutical ingredient for
Product and finished Product for the prevention or treatment of the Third
Indication in the Territory). Each Party shall conduct such studies and
activities in accordance with the Third Indication Development Plan (including
the applicable Budget contained therein), and BLS shall be responsible for
funding all studies and activities under the Third Indication Development Plan
in accordance with Section 4.8(a)(i).

4.7 Regulatory Activities.

(a) Conduct of Regulatory Activities. All regulatory activities for obtaining
Marketing Approval of Product in the Field in the Territory shall be conducted
by and on behalf of the Parties in compliance with the provisions of this
Agreement. Each Party shall conduct all of those regulatory activities for which
it is the Responsible Party, and BLS shall conduct all of those regulatory

 

   24.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

activities for obtaining Marketing Approval of Product in the Field in Canada,
in compliance in all material respects with all Applicable Laws of the country
in which such activities are conducted. ACADIA may not conduct any development
(including regulatory) activities with respect to any Product in the Field in
the Territory without BLS’s prior written consent, which consent shall not be
unreasonably withheld, except pursuant to a Development Plan. Upon request by
the Responsible Party, the other Party shall provide reasonable assistance to
the Responsible Party in relation to the performance by the Responsible Party of
such regulatory activities under this Agreement.

(b) United States. The Development Committee shall designate which Party shall
be the Responsible Party with respect to filing the NDA for Product in the
applicable Indication in the Field in the United States and obtaining Marketing
Approval for Product in such Indication in the Field in the United States with
oversight by the Development Committee, which designations shall be set forth in
the applicable Development Plan. Each Party shall conduct such regulatory
activities for which it is the Responsible Party in accordance with the
Development Plan (including the Budget set forth therein) and shall use
Commercially Reasonable Efforts to obtain Marketing Approval in the Field in the
United States, and BLS shall be responsible for funding all regulatory
activities for obtaining Marketing Approval in the United States in accordance
with Section 4.8(a)(i). In the event that ACADIA is the Responsible Party for
such regulatory activities with respect to Product in an Indication in the Field
in the United States, (i) ACADIA shall inform FDA that one representative of BLS
will attend meetings between ACADIA and FDA and shall timely inform BLS of any
such scheduled meetings as soon as practicably possible and (ii) within […***…]
days after receipt of a Marketing Approval, ACADIA shall transfer to BLS
[…***…], such Marketing Approval for such Indication in the Field to enable BLS
to manage the commercialization and any additional development of Product in
such Indication in the Field in the Territory. Except as may be required by
Applicable Laws, ACADIA shall not communicate regarding development or
regulatory matters relating to Pimavanserin or any Product in the Field with any
Regulatory Authority in the Territory unless explicitly provided for in a
Development Plan or requested or permitted in writing to do so by BLS or unless
so ordered by such Regulatory Authority in the Territory, in which case ACADIA
shall immediately notify BLS of such order or shall seek permission for BLS to
participate in such communication, which shall not be unreasonably withheld or
delayed. In addition to the information required to be provided to the other
Party in other provisions of this Agreement, BLS shall timely provide ACADIA
with summaries of its communications and correspondence with the Regulatory
Authorities in the Territory with respect to safety and manufacturing issues
with respect to Pimavanserin or Product for use in the Field in the Territory
and ACADIA shall timely provide BLS with summaries of its communications and
correspondence with the Regulatory Authorities in the Territory with respect to
safety and manufacturing issues with respect to Pimavanserin or Product for use
outside the Field in the Territory.

(c) Canada. BLS may, at its sole discretion, file for and obtain Marketing
Approval for Product in the Field in Canada. BLS shall be solely responsible
with respect to such regulatory activities and shall bear all expenses
associated with all such regulatory activities. ACADIA shall provide all
reasonable assistance necessary to BLS in respect of any requirements of any
Canadian Regulatory Authority relating to the Product.

 

   25.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) BLS’s Right of Reference. ACADIA shall in a timely manner provide BLS with
all Regulatory Filings, and any data included or referenced therein, with
respect to Product (i) for use outside the Territory and (ii) for use outside
the Field in the Territory, in each case, made by or on behalf of ACADIA or its
Affiliates. During the Term so long as BLS has an exclusive license to Product
in the Field in the Territory, BLS and its Affiliates, Distributors and
Sublicensees shall have the royalty-free right to reference and use all
Regulatory Filings (including data included or referenced therein) Controlled by
ACADIA or its Affiliates with respect to Product (x) for use outside the Field
in the Territory and (y) for use outside the Territory, in each case, solely in
connection with any Marketing Approval BLS or its Affiliates, Distributors or
Sublicensees may seek to obtain with respect to Product in the Field in the
Territory.

(e) ACADIA’s Right of Reference. BLS shall in a timely manner provide ACADIA
with all Regulatory Filings, and any data included or referenced therein, with
respect to Product for use in the Field in the Territory made by or on behalf of
BLS (including any Affiliate, Distributor or Sublicensee of BLS). During the
Term, ACADIA and its Affiliates shall have the royalty-free right to reference
and use all Regulatory Filings (including data included or referenced therein),
with respect to Product for use in the Territory Controlled by BLS or any of its
Affiliates, Distributors or Sublicensees solely in connection with any Marketing
Approval ACADIA or its Affiliates may seek to obtain with respect to Product
(i) for use outside the Territory and (ii) for use outside the Field in the
Territory.

(f) Permitted Licensees’ Data Right and Right of Reference. ACADIA shall have
the royalty-free right to (i) access to, and grant licenses to its Permitted
Licensees under, the data generated by or on behalf of BLS (including any
Affiliate, or Distributor or Sublicensee of BLS) intended to be incorporated in
an NDA of Product in the Field in the Territory and (ii) provide access to and
grant to its Permitted Licensees the right to reference and use the NDA, in each
case, solely in connection with any Marketing Approval ACADIA or its Affiliates
or Permitted Licensees may seek to obtain for Product for use outside the Field
in the Territory or for use outside the Territory.

(g) Pharmacovigilance. ACADIA shall be responsible, at its own expenses, for the
maintenance of the global safety database for Product. Each Party shall
cooperate (at its sole cost and expense), and shall cause its Affiliates,
licensees, Distributors and Sublicensees to cooperate, in implementing a
pharmacovigilance mutual alert process with respect to Product to comply with
all applicable legal obligations of Regulatory Authorities. The Parties shall
enter into a pharmacovigilance agreement on terms no less stringent than those
required by ICH guidelines, including: (i) providing detailed procedures
regarding the maintenance of core safety information and the exchange of safety
data relating to Pimavanserin and Product worldwide within appropriate
timeframes and in an appropriate format to enable each party to meet both
expedited and periodic regulatory reporting requirements; and (ii) ensuring
compliance with the reporting requirements of all applicable Regulatory
Authorities on a worldwide basis for the reporting of safety data in accordance
with standards stipulated in the ICH guidelines, and all applicable regulatory
and legal requirements regarding the management of safety data.

 

   26.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.8 Expenses.

(a) Funding Obligation. Subject to the terms of this Section 4.8:

(i) BLS shall bear 100% of all Development Expenses, excluding […***…] Expenses
related to the ACADIA Studies (other than that portion of the ACADIA Studies for
which the Parties mutually agree to share costs pursuant to the Development Plan
and applicable Budget), that do not exceed the Budget for such Development
Expenses by more than […***…] unless otherwise approved by the Development
Committee […***…];

(ii) […***…];

(iii) BLS shall bear 100% of all Regulatory Expenses that do not exceed the
Budget for such Regulatory Expenses by more than […***…] unless otherwise
approved by the Development Committee; and

(iv) BLS shall bear 100% of all costs and expenses in conducting studies and
activities to support development and regulatory activities relating to
Pimavanserin and Product for obtaining Marketing Approval for Product in the
Field in Canada, which are not otherwise included in Development Expenses and
Regulatory Expenses.

The Responsible Party shall not be entitled to payment by the other Party for
any Expenses that exceed the Budget for such Expenses by more than […***…]
unless otherwise approved by the Development Committee; provided that the
Development Committee shall in good faith consider adjustments to the Budget for
any Expenses or payment of Expenses that exceed the Budget for such Expenses by
more than […***…] to accommodate circumstances that arise following the
determination of the applicable Budget.

(b) Payment. Within […***…] days after the end of each Calendar Quarter, each
Party shall provide a written report (each, a “Quarterly Report”) to the other
Party setting forth in reasonable detail the Expenses (together with the
evidence supporting such Expenses) relating to such Calendar Quarter. Within
[…***…] days after the end of such Calendar Quarter, BLS shall provide ACADIA a
written report based upon the Quarterly Reports (each, a “Payment Report”)
setting forth the amount payable by BLS to ACADIA in accordance with
Section 4.8(a) or the amount payable by ACADIA to BLS in accordance with
Section 4.8(a). BLS shall pay the amount due to ACADIA as set forth in the
applicable Payment Report at the time of delivery of such Payment Report, and in
the case that the Payment Report reflects any amount payable by ACADIA to BLS,
ACADIA shall pay such amount due to BLS within […***…] days after receipt of
such Payment Report.

 

   27.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(c) Audit. Each Party shall have the right to cause an independent, certified
public accounting firm reasonably acceptable to the other Party to audit the
other Party’s records relating to Expenses to confirm the amount of the Expenses
reflected in the Quarterly Reports and Payment Reports. Such audit right may be
exercised during normal business hours upon reasonable prior written notice to
the audited Party; provided that such audit right may be exercised no more than
once in any 12 month period and no more than once with regard to any given
Calendar Quarter. As appropriate, prompt adjustments to payments made pursuant
to this Section 4.8 shall be made by the Parties to reflect the results of such
audit. The auditing Party shall bear the full cost of such audit unless such
audit discloses an over-reporting by the audited Party of more than […***…] of
the amount of Expenses for a given Calendar Quarter, in which case, the audited
Party shall bear the full cost of such audit.

4.9 Transfer of Know-How. Promptly and no later than one month following the
Effective Date, ACADIA shall make available to BLS, at no additional cost or
expense to BLS, the ACADIA Know-How that exists as of the Effective Date. During
the Term, ACADIA shall provide to BLS, at no additional cost or expense to BLS,
all ACADIA Know-How that has not previously been provided hereunder promptly
upon such ACADIA Know-How being obtained or generated by ACADIA. During the
Term, BLS shall provide to ACADIA, at no additional cost or expense to ACADIA,
all BLS Know-How as is necessary to enable ACADIA to conduct development
activities assigned to it under the Development Plans and, if ACADIA has
exercised its Co-Promotion Option, to co-promote Product in the Field in the
United States.

4.10 Use of Subcontractors. Each Party may subcontract some of its development
activities under this Agreement to one or more subcontractors, provided that
(a) none of the other Party’s rights hereunder are diminished or otherwise
adversely affected as a result of such subcontracting, and (b) the subcontractor
undertakes in writing obligations of confidentiality and non-use regarding
Confidential Information which are no less stringent than those undertaken by
the Parties pursuant to Article 8. In the event a Party performs any of its
development activities hereunder through a subcontractor, then such Party shall
at all times be fully responsible for the performance and payment of such
subcontractor.

4.11 Materials Transfer. In order to facilitate the development activities
contemplated by this Agreement, either Party may provide to the other Party
certain biological materials or chemical compounds Controlled by the supplying
Party (collectively, “Materials”) for use by the other Party in furtherance of
such development activities. Except as otherwise provided for under this
Agreement, all such Materials delivered to the other Party will remain the sole
property of the supplying Party, will be used only in furtherance of the
development activities conducted in accordance with this Agreement, will not be
used or delivered to or for the benefit of any Third Party, except for
subcontractors pursuant to Section 4.10, without the prior written consent of
the supplying Party, and will be used in compliance with all Applicable Laws.
The Materials supplied under this Agreement must be used with prudence and
appropriate caution in any experimental work because not all of their
characteristics may be known. Except as expressly set forth in this Agreement,
THE MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT
THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER
PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

   28.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.12 ACADIA’s Development Efforts Outside the Territory or Outside the Field.
ACADIA agrees and acknowledges that it is in the Parties’ mutual interests to
keep BLS reasonably informed as to the efforts of ACADIA or ACADIA’s licensees
or collaborators in developing any Product for use (i) outside the Territory or
(ii) outside the Field in the Territory. ACADIA shall provide […***…], regular
summaries of development activities, including Regulatory Filings and summary
results of all preclinical studies and clinical trials prepared according to
applicable national and international (e.g., ICH, GCP, GLP, and GMP) guidelines,
in each case, with respect to any Product being developed for use outside the
Territory or outside the Field in the Territory. ACADIA shall use its
Commercially Reasonable Efforts not to conduct […***…], any activities with
respect to Pimavanserin and Product that would have a material adverse effect on
the development or commercialization of any Product that is being developed or
commercialized by BLS, its Affiliates, Distributors or Sublicensees pursuant to
this Agreement. ACADIA shall […***…] enter into good faith negotiations with BLS
to resolve any concerns BLS may have with respect to such activities.

ARTICLE 5

COMMERCIALIZATION AND PROMOTION; MANUFACTURE AND SUPPLY

5.1 Commercialization of Product.

(a) BLS Responsibilities. BLS shall be solely responsible for commercializing
Product in the Field in the Territory in accordance with to the terms and
conditions of this Agreement. It is anticipated that BLS may enter into
distribution and supply agreements with its Affiliates or Third Parties for the
commercialization of the Product in the Territory. Further, regardless of
whether ACADIA exercises the Co-Promotion Option as provided in Section 5.2
below, during the Term, BLS shall have the exclusive right and responsibility,
which may carried out by BLS itself or its Distributors or Sublicensees, to
commercialize Product in the Field in the Territory, including, but not limited
to:

(i) establishing the commercialization and marketing strategy and tactics (the
“Commercial Strategy”);

(ii) establishing pricing and reimbursement policy;

(iii) managed care contracting;

(iv) receiving, accepting and filling orders;

(v) distribution to customers;

 

   29.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(vi) controlling invoicing, processing orders and collecting accounts receivable
for sales; and

(vii) recording sales in its books of account for sales.

(b) Commercialization Plan. Within a reasonable time prior to anticipated launch
of a Product, BLS shall prepare or shall cause its Distributors or Sublicensees
to prepare a plan setting forth the commercialization plan for the marketing,
promotion and pricing of Product in the Field in the Territory, which plan shall
be in reasonable scope and detail and may be amended by BLS. BLS shall provide,
or cause to be provided, such plan to ACADIA on an annual basis and shall
provide, or cause to be provided, any material amendments to such plan to
ACADIA. Without limiting the provisions of this Section 5.1, BLS shall regularly
consult with and provide updates to ACADIA regarding the Commercial Strategy and
the commercialization of Product in the Field in the Territory. The Parties
shall form a business forum to coordinate commercial activities in the Territory
with activities in the rest of the world. BLS shall meet regularly with
designated representatives of ACADIA to discuss the commercialization of Product
in the Field in the Territory. In addition, the Senior Executives of the Parties
shall have regular contact to discuss matters relating to the commercialization
of Product. If ACADIA exercises the Co-Promotion Option set forth in
Section 5.2, then the Parties shall form a committee to coordinate and
facilitate commercial activities amongst the Parties.

(c) Diligence. BLS shall use, and shall cause its Distributors or Sublicensees
to use, Commercially Reasonable Efforts to market, promote and commercialize
Product with respect to which BLS has obtained the Marketing Approval in the
Field in the Territory in accordance with the provisions of this Agreement.

5.2 ACADIA Co-Promotion Option. ACADIA shall have […***…] option to co-promote
Product in the Field in the United States with a Distributor or a Sublicensee
(the “Co-Promotion Option”) in accordance with the Commercial Strategy. ACADIA
may exercise the Co-Promotion Option […***…], by notifying BLS in writing at
least […***…] days in advance. In the event that ACADIA exercises the
Co-Promotion Option as provided in this Section 5.2, ACADIA shall have the
exclusive right to detail and promote Product in the Field in the United States
with the applicable Distributor or Sublicensee during the Term according to the
terms set forth in Exhibit A. In the event that ACADIA does not exercise a
Co-Promotion Option as provided in this Section 5.2, ACADIA shall have no right
to promote and detail Product in the Field in the United States with BLS, and
BLS shall have no further obligation with respect to the relevant Co-Promotion
Option. BLS shall require the applicable Distributor or Sublicensee, to whom it
has delegated BLS’ obligations under Exhibit A, to honor the Co-Promotion Option
and enter into the Co-Promotion Agreement (as defined in Exhibit A), if the
Co-Promotion Option is exercised by ACADIA in accordance with this Section 5.2.
In the event that such Distributor or Sublicensee does not enter into the
Co-Promotion Agreement, then ACADIA shall be […***…].

 

   30.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.3 Manufacture and Supply.

(a) In the Territory. ACADIA and BLS shall develop and reasonably agree upon a
detailed plan to transfer to BLS, at BLS’s expense (solely with respect to Costs
and Expenses), responsibility for manufacturing and supply of Pimavanserin and
Product in the Field in the Territory. BLS shall have responsibility for the
management of, at its sole discretion, the manufacture, packaging, labeling and
supply of Product in the Territory for PDP (where BLS has not terminated this
Agreement […***…]), and ADP (where BLS has elected to pursue ADP and has not
terminated this Agreement […***…]). It is anticipated that BLS will enter into
manufacturing and packaging agreements with one of its Affiliates and/or a Third
Party for the manufacture, packaging and labeling of Product for sale in the
Territory for PDP and ADP.

(b) BLS’s Supply Right. If ACADIA elects to commercialize Product, whether on
its own or with any Affiliate or Third Party, or otherwise licenses a Third
Party to commercialize Product either (i) outside the Territory, or (ii) within
the Territory […***…], where BLS has elected not to pursue such Indication, then
ACADIA may offer to BLS the right to manufacture and supply Product to ACADIA
and/or its Affiliates and licensees in such countries. If offered to and
accepted by BLS, the applicable Parties shall negotiate in good faith the terms
and conditions of such manufacture and supply.

5.4 Territory Compliance. ACADIA and its Affiliates and licensees (i) shall not,
directly or indirectly, commercialize any Product in the Field in the Territory,
subject to the right to co-promote upon exercise of the Co-Promotion Option, and
(ii) shall promptly cease selling or distributing any Product to any Third
Party, or otherwise assisting any Third Party, who is commercializing or
attempting to commercialize or distribute any Product in the Field in the
Territory. BLS and its Affiliates, Distributors and Sublicensees (A) shall not,
directly or indirectly, commercialize the Product outside the Territory or
outside the Field in the Territory and (B) shall promptly cease selling or
distributing the Product to any Third Party, or otherwise assisting any Third
Party, who is commercializing or attempting to commercialize or distribute the
Product outside the Territory or outside the Field in the Territory.

ARTICLE 6

PAYMENTS

6.1 Initial Payment. In consideration for the licenses and rights granted to BLS
hereunder, BLS shall pay to ACADIA a payment in the amount of US$30,000,000 upon
the Effective Date. […***…]. The payments set forth in this Section 6.1 shall
not be refundable or creditable against any other payments by BLS to ACADIA
under this Agreement.

6.2 Milestone Payments. In further consideration for the licenses and rights
granted to BLS hereunder, BLS shall pay to ACADIA the milestone payments set out
below following the first achievement of the corresponding milestone. A Party
shall notify

 

   31.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

the other Party in writing within […***…] days after the achievement of each
milestone event, and ACADIA shall invoice BLS at the time of or following such
notice for the applicable milestone payment. BLS shall pay to ACADIA the amounts
set forth below within […***…] days after its receipt of ACADIA’s invoice. The
payments set forth in this Section 6.2 shall not be refundable or creditable
against any other payments by BLS to ACADIA under this Agreement, […***…].

 

Milestone Event

   Milestone Payment

1. PDP

  

(a) […***…]

   […***…]

(b) […***…]

   […***…]

(c) Acceptance by the FDA of the NDA filing for PDP

   […***…]

(d) Receipt of the approval by the FDA of the NDA for PDP

   […***…]

2. ADP

  

(a) […***…]

   […***…]

(b) […***…]

   […***…]

(c) Acceptance by the FDA of the NDA filing for ADP

   […***…]

(d) Receipt of the approval by the FDA of the NDA for ADP

   […***…]

 

   32.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3. Third Indication

  

(a) […***…]

   […***…]

(b) […***…]

   […***…]

4. Sales-based Milestones

  

(a) First calendar year in which aggregate annual Net Sales of Product in the
Territory exceed […***…]

   […***…]

(b) First calendar year in which aggregate annual Net Sales of Product in the
Territory exceed […***…]

   […***…]

(c) First calendar year in which aggregate annual Net Sales of Product in the
Territory exceed […***…]

   […***…]

(d) First calendar year in which aggregate annual Net Sales of Product in the
Territory exceed […***…]

   […***…]

(e) First calendar year in which aggregate annual Net Sales of Product in the
Territory exceed […***…]

   […***…]

(f) First calendar year in which aggregate annual Net Sales of Product in the
Territory exceed […***…]

   […***…]

If BLS develops Product in an Indication other than the PDP or ADP that reaches
Milestone Event 3(a) or 3(b) and the Development Committee has not approved such
Indication as the Third Indication, such Indication shall be deemed the Third
Indication for purposes of the foregoing milestone payments. Any milestone
payment payable by BLS pursuant to Section 6.2 shall be made no more than once
with respect to the achievement of each such milestone event. For clarity, if
development of a Product is discontinued and a replacement Product is developed,
then milestone payments shall be due only for any milestone events achieved by
the replacement Product that were not reached by the discontinued Product.
[…***…].

 

   33.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.3 Royalty Payments.

(a) Royalty Rate. Subject to the terms and conditions of this Agreement, in
further consideration for the licenses and rights granted to BLS under this
Agreement, BLS shall pay to ACADIA royalties as set forth below on aggregate
annual Net Sales:

 

Aggregate Annual Net Sales

   Royalty Rate  

For the portion of aggregate annual Net Sales of less than or equal to
US$100,000,000

   15 % 

For the portion of aggregate annual Net Sales greater than US$100,000,000

   20 % 

(b) Third Party Licenses.

(i) If, during the Term, BLS determines that it is necessary to obtain a license
from any Third Party to any issued patent and patent application in order to
practice the ACADIA Technology to manufacture, use, sell or import Pimavanserin
or Product (but expressly excluding any device or active pharmaceutical
component of Product other than Pimavanserin) for use in the Field in the
Territory, […***…].

(ii) […***…].

(c) Generic Competition. On a country-by-country basis and Product-by-Product
basis, in any country in the Territory in which there is no Valid Claim within
the ACADIA Patents or the Joint Patents that covers the composition of
Pimavanserin or the applicable Product, or the manufacture or use of
Pimavanserin or such Product in the Field, in such country, the royalty rate
applicable to the Net Sales of such Product in such country set forth in
Section 6.3(a) shall be […***…]. For the purposes of this

 

   34.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Section 6.3(c), the amount of gross sales of Product shall be ascertained by
reputable published marketing data for such country (e.g. by reference to sales
data collected by IMS) or as otherwise mutually agreed. The term “Generic
Product” refers to a pharmaceutical product containing Pimavanserin and the same
other active ingredient(s), as applicable, as the Product being sold by BLS or
its Affiliates, Distributors and Sublicensees, which is marketed by an entity
other than BLS, its Affiliates, Distributors or Sublicensees in the Field.
[…***…].

(d) Royalty Term. On a country-by-country basis and Product-by-Product basis,
BLS’s obligation to make royalty payments pursuant to this Section 6.3 will
commence upon the First Commercial Sale of a Product in a country in the
Territory and shall continue until […***…] (the “Royalty Term”).

(e) One Royalty. Only one royalty shall be due by BLS to ACADIA with respect to
the same unit of Product.

ARTICLE 7

PAYMENTS, BOOKS AND RECORDS

7.1 Payment Method. All payments to ACADIA under this Agreement shall be made by
bank wire transfer in immediately available funds to an account in the name of
ACADIA designated in writing by ACADIA. Payments hereunder shall be considered
to be made as of the day on which they are received by ACADIA’s designated bank.

7.2 Payment Currency: Currency Conversion.

(a) United States Dollars. Unless otherwise expressly stated in this Agreement,
all amounts specified to be payable under this Agreement are in United States
Dollars and shall be paid in United States Dollars.

(b) Currency Conversion. Net Sales in countries in the Territory invoiced in
currency other than United States Dollars, as appropriate, shall be translated
to United States Dollars using an exchange rate equal to the weighted average of
the rates of exchange for the currency of the country from which the payments
are payable as published by The Wall Street Journal, Eastern U.S. Edition,
during the Calendar Quarter for which a payment is due.

7.3 Taxes.

(a) Cooperation and Coordination. The Parties acknowledge and agree that it is
their mutual objective and intent to minimize, to the extent feasible, income
and other taxes payable with respect to their collaborative efforts under this
Agreement and that they shall use their reasonable efforts to cooperate and
coordinate with each other to achieve such objective.

 

   35.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Payment of Tax. A Party receiving a payment shall pay any and all taxes
levied on such payment. If the fiscal or taxing authorities of any relevant
jurisdiction assert that amounts are required to be withheld from the payments
due to a Party hereunder, or the tax laws in one or more jurisdictions have
changed so as to explicitly require such treatment, the Party made aware of such
assertion or change in law shall inform the other Party within 30 days and shall
consult with the other Party regarding the consequences of such assertion or
change. If applicable laws require that taxes be deducted and withheld from a
payment, the remitting Party shall (i) deduct those taxes from the payment;
(ii) pay the taxes to the proper taxing authority; (iii) send evidence of the
obligation together with proof of payment to the other Party within 60 days
following that payment; and (iv) shall provide such assistance as the other
Party may reasonably require in obtaining any refund of such amounts to which
the other Party may be entitled, to the extent that such assistance does not
cause the remitting Party to incur any liability in respect of the taxes
asserted to be due.

7.4 Records. BLS shall keep, and require its Affiliates, Distributors and
Sublicensees to keep, complete, true and accurate books of accounts and records
for the purpose of determining the amounts payable to ACADIA pursuant to this
Agreement. Such books and records shall be kept for such period of time required
by law, but no less than at least 3 years following the end of the Calendar
Quarter to which they pertain. Such records shall be subject to inspection in
accordance with Section 7.5.

7.5 Audits. Upon not less than 60 days’ prior written notice, BLS shall permit
an independent, certified public accountant selected by ACADIA and reasonably
acceptable to BLS, which acceptance will not be unreasonably withheld or delayed
(for the purposes of this Section 7.5, the “Auditor”), to audit or inspect those
books or records of BLS, its Affiliates, Distributors and Sublicensees that
relate to Net Sales and Royalty Reports for the sole purpose of verifying the:
(a) royalties payable hereunder in respect of Net Sales; (b) withholding taxes,
if any, required by Applicable Law to be deducted as a payment by BLS in respect
of such Net Sales; (c) exchange rates used in determining the amount of United
States dollars. The Auditor shall disclose to ACADIA only the amount and
accuracy of payments reported and actually paid or otherwise payable under this
Agreement. The Auditor shall send a copy of the report to BLS at the same time
it is sent to ACADIA. Such inspections may be made no more than once each
Calendar Year and during normal business hours. Such records for any particular
Calendar Quarter shall be subject to no more than one inspection. […***…].
ACADIA shall endeavor in such inspection not to disrupt the normal business
activities of BLS, or its Affiliates, Distributors or Sublicensees.

7.6 Financial Reporting and Auditing Cooperation. If BLS and/or any of its
Affiliates that control (as such term is used in Section 1.12) BLS determine
that, based on their analysis and subsequent discussions with their external
auditors and following discussion with ACADIA, BLS and/or such Affiliates are
required to consolidate ACADIA under GAAP, the Parties shall collaborate in good
faith to […***…] identify and mutually agree on standard financial information
that ACADIA shall provide to BLS and such

Affiliates in order for BLS and such Affiliates to prepare such consolidated
financial statements […***…]; provided that in no event shall any such
accommodation restrict ACADIA’s ability to conduct its operations in the normal
course of business.

 

   36.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.7 Late Payments. In the event that any payment due under this Agreement is not
made when due, the payment shall accrue interest from the date due at a rate per
annum equal to […***…] above the U.S. Prime Rate (as set forth in the Wall
Street Journal, Eastern Edition) for the date on which payment was due,
calculated daily on the basis of a 365-day year, or similar reputable data
source; provided that, in no event shall such rate exceed the maximum legal
annual interest rate. The payment of such interest shall not limit the Party
entitled to receive such payment from exercising any other rights it may have as
a consequence of the lateness of any payment.

ARTICLE 8

CONFIDENTIALITY

8.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that
the receiving Party (the “Receiving Party”) shall keep confidential and shall
not publish or otherwise disclose or use for any purpose other than as provided
for in this Agreement any confidential or proprietary information and materials,
patentable or otherwise, in any form (written, oral, photographic, electronic,
magnetic, or otherwise) which is disclosed to it by the other Party (the
“Disclosing Party”) including, but not limited to, all information concerning
Pimavanserin and/or Product, information disclosed by one Party to the other
pursuant to the Confidentiality Agreement and any other technical or business
information of whatever nature (collectively, “Confidential Information”).

8.2 Exceptions. Notwithstanding Section 8.1 above, the obligations of
confidentiality and non-use shall not apply to Confidential Information that, in
each case as demonstrated by competent evidence:

(a) was already known to the Receiving Party or any of its Affiliates, other
than under an obligation of confidentiality, at the time of disclosure;

(b) was generally available to the public or was otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure by the Disclosing Party and other than through any
act or omission of the Receiving Party or any of its Affiliates in breach of
this Agreement;

 

   37.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) was subsequently lawfully disclosed to the Receiving Party or any of its
Affiliates by a Person other than the Disclosing Party, and who, to the best
knowledge of the Receiving Party, did not directly or indirectly receive such
information directly or indirectly from the Disclosing Party under an obligation
of confidence; or

(e) was developed by the Receiving Party or its Affiliate without use of or
reference to any information or materials disclosed by the Disclosing Party.

8.3 Permitted Disclosures. Notwithstanding the provisions of Section 8.1, each
Party may disclose Confidential Information belonging to the other Party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:

(a) filing or prosecuting Patents as permitted by this Agreement;

(b) prosecuting or defending litigation as permitted by this Agreement;

(c) complying with applicable court orders or governmental regulations; and

(d) disclosure to Third Parties in connection with due diligence or similar
investigations by or on behalf of a Third Party in connection with a potential
license to, Distribution Agreement with or collaboration with such Third Party,
or a potential merger or acquisition by such Third Party, and disclosure to
potential Third Party investors in confidential financing documents, provided,
in each case, that any such Third Party agrees to be bound by similar terms of
confidentiality and non-use at least as stringent as those set forth in this
Article 8.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section 8.3
(b) or 8.3 (c), it shall, except where impracticable, give reasonable advance
notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such Party
would use to protect its own confidential information, but in no event less than
reasonable efforts; provided, that any Confidential Information so disclosed
shall still be subject to the restrictions on use set forth in this Article 8.
In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information hereunder.

8.4 Confidentiality of this Agreement and its Terms. Except as otherwise
provided in this Article 8, each Party agrees not to disclose to any Third Party
the existence of this Agreement or the terms of this Agreement without the prior
written consent of the other Party hereto, except that each Party may disclose
the terms of this Agreement that are not otherwise made public as contemplated
by Section 8.5 and as permitted under Section 8.3.

8.5 Public Announcements.

(a) As soon as practicable following the Effective Date hereof, the Parties
shall each issue a mutually agreed to press release announcing the existence of
this Agreement substantially in the form attached hereto as Exhibit B. Except as
required by law

 

   38.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(including, without limitation, disclosure requirements of the U.S. Securities
and Exchange Commission (“SEC”), the NASDAQ stock exchange or any other stock
exchange on which securities issued by a Party or its Affiliates are traded),
neither Party shall make any other public announcement concerning this Agreement
or the subject matter hereof without the prior written consent of the other,
which shall not be unreasonably withheld or delayed; provided, that it shall not
be unreasonable for a Party to withhold consent with respect to any public
announcement containing any of such Party’s Confidential Information. In the
event of a required public announcement, to the extent practicable under the
circumstances, the Party making such announcement shall provide the other Party
with a copy of the proposed text of such announcement sufficiently in advance of
the scheduled release to afford such other Party a reasonable opportunity to
review and comment upon the proposed text.

(b) The Parties shall coordinate in advance with each other in connection with
the filing of this Agreement (including redaction of certain provisions of this
Agreement) with the SEC, the NASDAQ stock exchange or any other stock exchange
or governmental agency on which securities issued by a Party or its Affiliate
are traded, and each Party shall use reasonable efforts to seek confidential
treatment for the terms proposed to be redacted; provided, that each Party shall
ultimately retain control over what information to disclose to the SEC, the
NASDAQ stock exchange or any other stock exchange or governmental agency, as the
case may be, and provided further that the Parties shall use their reasonable
efforts to file redacted versions with any governing bodies which are consistent
with redacted versions previously filed with any other governing bodies. Other
than such obligation, neither Party (nor its Affiliates) shall be obligated to
consult with or obtain approval from the other Party with respect to any filings
to the SEC, the NASDAQ stock exchange or any other stock exchange or
governmental agency.

8.6 Publication of the Product Information. At least […***…] days prior to
publishing, publicly presenting, and/or submitting for written or oral
publication a manuscript, abstract or the like that includes information
relating to any Product that has not been previously published, each Party shall
provide to the other Party a draft copy thereof for its review (unless such
Party is required by law to publish such information sooner, in which case such
Party shall provide such draft copy to the other Party as much in advance of
such publication as possible). The publishing Party shall consider in good faith
any comments provided by the other Party during such […***…]-day period. In
addition, the publishing Party shall, at the other Party’s reasonable request,
remove therefrom any Confidential Information of such other Party. The
contribution of each Party shall be noted in all publications or presentations
by acknowledgment or co-authorship, whichever is appropriate.

8.7 Prior Non-Disclosure Agreements. As of the Effective Date, the terms of this
Article 8 shall supersede any prior non-disclosure, secrecy or confidentiality
agreement between the Parties (or their Affiliates) dealing with the subject of
this Agreement, including without limitation the Confidentiality Agreement. Any
information disclosed under such prior agreements shall be deemed disclosed
under this Agreement.

 

   39.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 9

PATENT PROSECUTION AND ENFORCEMENT

9.1 Ownership of Intellectual Property.

(a) ACADIA Technology and BLS Technology. ACADIA and its Affiliates have, and
shall retain all right, title and interest in and to, the ACADIA Technology. BLS
and its Affiliates have, and shall retain all right, title and interest in and
to, the BLS Technology.

(b) Inventions. A Party shall have and retain all right, title and interest in
all Inventions which are made, conceived, reduced to practice or generated
solely by one or more employees or agents of such Party and or its Affiliates,
licensees or sublicensees or other Persons acting under its authority in the
course of or as a result of this Agreement. The Parties shall jointly own all
right, title and interest in all Joint Inventions and Joint Patents resulting
therefrom. Subject to the rights and licenses granted under this Agreement, each
Party can use, and grant licenses to use, any Joint Invention and Joint Patent
without the other Party’s consent and has no duty to account to the other Party
for such use or license, and each Party hereby waives any right it may have
under the laws of any country to require any such consent or accounting.

9.2 Patent Prosecution and Maintenance.

(a) ACADIA Patents.

(i) Initial Responsibility. ACADIA shall be responsible for the preparation,
filing, prosecution and maintenance of all ACADIA Patents […***…]. ACADIA shall
keep BLS in a timely manner, but not less frequently than once per Calendar
Quarter, informed of progress with regard to the preparation, filing,
prosecution and maintenance of ACADIA Patents in the Territory. […***…].

(ii) Option of BLS to Prosecute, Maintain and Enforce. In the event that ACADIA
desires to abandon or cease prosecution or maintenance of any ACADIA Patent in
the Territory, ACADIA shall provide reasonable prior written notice to BLS of
such intention to abandon (which notice shall, to the extent possible, be given
no later than […***…] calendar days prior to the next deadline for any action
that must be taken with respect to any such ACADIA Patent in the relevant patent
office). In such case, at BLS’s sole discretion, upon written notice from BLS,
BLS may elect to continue prosecution and/or maintenance of any such ACADIA
Patent […***…] and ACADIA shall take such actions […***…], as may be reasonably
necessary to enable BLS to do so. […***…].

 

   40.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) BLS Patents.

(i) Initial Responsibility. BLS shall be responsible for the preparation,
filing, prosecution and maintenance of BLS Patents […***…]. BLS shall keep
ACADIA in a timely manner, but not less frequently than a quarterly basis
informed of progress with regard to the preparation, filing, prosecution and
maintenance of BLS Patents. […***…].

(ii) Option of ACADIA to Prosecute, Maintain and Enforce. In the event that BLS
desires to abandon or cease prosecution and/or maintenance of any BLS Patent,
BLS shall provide reasonable prior written notice to ACADIA of such intention to
abandon (which notice shall, to the extent possible, be given no later than
[…***…] calendar days prior to the next deadline for any action that must be
taken with respect to such BLS Patent in the relevant patent office). In such
case, at ACADIA’s sole discretion, upon written notice from ACADIA, ACADIA may
elect to continue prosecution and/or maintenance of any such BLS Patent […***…],
and BLS shall take such actions […***…], as may be reasonably necessary to
enable ACADIA to do so.

(c) Joint Patents.

(i) Initial Responsibility. ACADIA shall be responsible for the preparation,
filing, prosecution and maintenance of Joint Patents worldwide, subject to the
rest of this Section 9.2(c). ACADIA shall be responsible for preparing, filing,
prosecuting, maintaining and enforcing all Joint Patents, using a patent counsel
selected jointly by the Parties […***…].

(ii) Cooperation. For any Joint Patents, ACADIA shall keep BLS fully informed of
progress with regard to the preparation, filing, prosecution and maintenance of
the Joint Patents in and outside the Territory. ACADIA shall:

(1) provide BLS with a copy of the final draft of any proposed application at
least […***…] days prior to filing the same in any patent office worldwide,
unless otherwise agreed by patent counsel for both parties, and ACADIA shall
consider in good faith any comments or revisions suggested by BLS or its
counsel;

(2) promptly provide BLS with a copy of each patent application as filed,
together with a notice of its filing date and serial number;

(3) provide BLS with a copy of any action, communication, letter, or other
correspondence issued by the relevant patent office within at least […***…] days
of receipt thereof, and ACADIA shall consult with BLS regarding responding to
the same and shall consider in good faith any comments, strategies, and the like
proposed by BLS;

 

   41.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(4) provide BLS with a copy of any response, amendment, paper, or other
correspondence filed with the relevant patent office within […***…] days of
ACADIA’s receipt of the as-filed document;

(5) promptly notify BLS of the allowance, grant, or issuance of such Joint
Patents; and

(6) consult with BLS regarding the countries to be filed and maintained, the
payment of annuities, taxes and maintenance fees for any such Joint Patents.

(iii) Option of BLS to Prosecute, Maintain and Enforce. In the event that ACADIA
desires to abandon or cease prosecution and/or maintenance of any Joint Patent,
ACADIA shall provide reasonable prior written notice to BLS of such intention to
abandon (which notice shall, to the extent possible, be given no later than
[…***…] calendar days prior to the next deadline for any action that must be
taken with respect to such Joint Patent in the relevant patent office). In such
case […***…], at BLS’s sole discretion, upon written notice from BLS, BLS may
elect to continue prosecution and/or maintenance of any such Joint Patent
[…***…], and ACADIA shall execute such documents and perform such acts […***…],
as may be reasonably necessary to effect an assignment of ACADIA’s entire right,
title, and interest in and to such Joint Patent to BLS. Any such assignment
shall be completed in a timely manner to allow BLS to continue prosecution
and/or maintenance of any such Joint Patent. Any Patents so assigned shall no
longer be considered Joint Patents and shall be solely owned by BLS […***…].

(iv) BLS Declines Responsibility. If […***…], upon written notice from ACADIA,
BLS shall assign its entire right, title, and interest in and to any such Joint
Patent to ACADIA. Any Patents so assigned shall no longer be considered Joint
Patents and shall be solely owned by ACADIA […***…].

9.3 Infringement by Third Parties.

(a) Notice. In the event that either ACADIA or BLS becomes aware of any
infringement or threatened infringement by a Third Party of any Patents that are
subject to the prosecution, maintenance or enforcement of the other Party under
this Agreement, it will notify the other Party in writing to that effect. Any
such notice shall include evidence to support an allegation of infringement or
threatened infringement by such Third Party.

(b) ACADIA Patents. Subject to this Section 9.3(b), BLS shall have the first
right (but not the obligation), as between ACADIA and BLS, to bring and control
any action or proceeding with respect to infringement of any ACADIA Patent in
the Territory […***…]. ACADIA shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice, and BLS and its
counsel will reasonably cooperate with ACADIA and its counsel in strategizing,
preparing and presenting

 

   42.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

any such action or proceeding. If BLS fails to bring an action or proceeding
with respect to infringement of any ACADIA Patent in the Territory within
(i) […***…] days following the notice of alleged infringement or (ii) […***…]
days before the time limit, if any, set forth in the appropriate laws and
regulations for the filing of such actions, whichever comes first, ACADIA shall
have the right (but not the obligation) to bring and control any such action
[…***…], and BLS shall have the right, at its own expense, to be represented in
any such action by counsel of its own choice. Except as otherwise agreed to by
the Parties as part of a cost-sharing arrangement, any recovery or damages
realized as a result of such action or proceeding shall be used […***…].

(c) BLS Patents. Subject to this Section 9.3(c), BLS shall have the first right
(but not the obligation), as between ACADIA and BLS, to bring and control any
action or proceeding with respect to infringement of any BLS Patent worldwide,
[…***…].

(d) Joint Patents. Subject to this Section 9.3(d), ACADIA shall have the first
right (but not the obligation) to bring and control any action or proceeding
with respect to infringement of any Joint Patent worldwide, […***…], and BLS
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. If ACADIA fails to bring an action or proceeding
within (i) […***…] days following the notice of alleged infringement or
(b) […***…] days before the time limit, if any, set forth in the appropriate
laws and regulations for the filing of such actions, whichever comes first, BLS
shall have the right (but not the obligation) to bring and control any such
action […***…], and ACADIA shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Except as otherwise
agreed to by the Parties as part of a cost-sharing arrangement, any recovery or
damages from an action or proceeding relating to Joint Patents shall be used
[…***…].

(e) Cooperation. In the event a Party brings an infringement action in
accordance with this Section 9.3, the other Party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being named as a party to such action.

9.4 Infringement of Third Party Rights. Each Party shall promptly notify the
other in writing of any allegation by a Third Party that the activity of either
of the Parties pursuant to this Agreement infringes or may infringe the
intellectual property rights of such Third Party. ACADIA shall have the sole
right to control any defense of any such claim involving alleged infringement of
Third

 

   43.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Party rights by ACADIA’s activities […***…], and BLS shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice. BLS shall have the sole right to control any defense of any such claim
involving alleged infringement of Third Party rights by BLS’s activities
[…***…], and ACADIA shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice.

9.5 Consent for Settlement. Neither Party shall enter into any settlement or
compromise of any action or proceeding under this Article 9 which would in any
manner alter, diminish, or be in derogation of the other Party’s rights under
this Agreement without the prior written consent of such other Party, which
consent shall not be unreasonably withheld.

9.6 Patent Term Extensions. The Parties shall discuss and recommend for which,
if any, of the Patents within the ACADIA Patents and BLS Patents the Parties
should seek Patent Term Extensions in the Territory. ACADIA, in the case of the
ACADIA Patents, and BLS in the case of the BLS Patents, shall have the final
decision-making authority with respect to applying for any such Patent Term
Extensions in the Territory, and shall act with reasonable promptness in light
of the development stage of Product to apply for any such Patent Term
Extensions, where it so elects […***…]. The Party that does not apply for an
extension hereunder shall cooperate fully with the other Party in making such
filings or actions, for example and without limitation, making available all
required regulatory data and information and executing any required
authorizations to apply for such Patent Term Extension. All expenses incurred in
connection with activities of each Party with respect to the Patent(s) for which
such Party seeks Patent Term Extensions pursuant to this Section 9.6 shall be
entirely borne by such Party.

9.7 Paragraph IV Notices. If either Party receives a notice under 21 U.S.C.
§355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) concerning an ACADIA Patent (a
“Paragraph IV Notice”), then it shall provide a copy of such notice to the other
Party within […***…] Business Days after its receipt thereof. Patent
infringement litigation based on a Paragraph IV Notice concerning an ACADIA
Patent shall be brought and controlled as provided in Sections 9.3(b) and
9.3(e). Upon request of BLS, ACADIA agrees to timely join as party-plaintiff in
any such litigation, and in any event to cooperate with BLS in connection with
such infringement action, including timely filing such action in ACADIA’s name
if required.

9.8 Orange Book Listing. BLS shall have the sole authority and discretion to
maintain with the applicable Regulatory Authorities in the Territory during the
Term listings of applicable ACADIA Patents or BLS Patents for any Product then
being commercialized by BLS in the Territory, including, without limitation, all
so called “Orange Book” listings required under the Hatch-Waxman Act.

9.9 Trademarks. BLS shall own and be responsible for all trademarks, trade
names, branding, logos and domain names related to Product or commercialization
thereof in the Field in the Territory, and shall be responsible for selecting,
registering, enforcing, defending, and maintaining the same.

 

   44.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1 Mutual Representations, Warranties and Covenants. Each Party hereby
represents and warrants to the other Party, as of the Effective Date, as
follows:

(a) Duly Organized. Such Party is a corporation or a Barbados international
society with restricted liability, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, is qualified to do business and is in good standing as a foreign
corporation or organization in each jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification and
failure to have such would prevent such Party from performing its obligations
under this Agreement.

(b) Due Authorization; Binding Agreement. The execution, delivery and
performance of this Agreement by such Party have been duly authorized by all
necessary corporate or organizational action. This Agreement is a legal and
valid obligation binding on such Party and enforceable in accordance with its
terms and does not: (i) to such Party’s knowledge and belief, violate any law,
rule, regulation, order, writ, judgment, decree, determination or award of any
court, governmental body or administrative or other agency having jurisdiction
over such Party; (ii) conflict with, or constitute a default under, any
agreement, instrument or understanding, oral or written, to which such Party is
a party or by which it is bound.

(c) Consents. Such Party has obtained, or is not required to obtain, the
consent, approval, order or authorization of any Third Party, or has completed,
or is not required to complete any registration, qualification, designation,
declaration, or filing with, any Regulatory Authority or governmental authority,
in connection with the execution and delivery of this Agreement and the
performance by such Party of its obligations under this Agreement.

(d) No Conflicting Grant of Rights. Such Party has the right to grant (or cause
its Affiliates to grant) the licenses contemplated under this Agreement and has
not granted, assigned, transferred, conveyed or otherwise encumbered, and will
not during the Term, grant, assign, transfer, convey or otherwise encumber any
right, title or interest in, (i) in case of ACADIA, any of the ACADIA Technology
or ACADIA […***…] Patents and (ii) in case of BLS, any of the BLS Technology, in
any such case which grant, assignment, transfer, conveyance or encumbrance would
conflict with the rights granted to the other Party hereunder.

(e) Employee/Contractor Agreements. All of such Party’s employees or contractors
acting on its behalf pursuant to this Agreement are and will be obligated under
a binding written agreement to assign to such party or its designee all
Inventions and to comply with obligations of confidentiality and non-use
consistent with those set forth in Article 8.

 

   45.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(f) Debarment. Such Party is not debarred under the United States Federal Food,
Drug and Cosmetic Act and it does not, and will not during the Term, employ or
use the services of any Person who is debarred, in connection with the
development, manufacture or commercialization of Pimavanserin or Product. In the
event that either Party becomes aware of the debarment or threatened debarment
of any Person providing services to such Party, including the Party itself and
its Affiliates, contractors, licensees, Distributors or Sublicensees, which
directly or indirectly relate to activities under this Agreement, the other
Party shall be immediately notified in writing.

(g) No Actions. As of the Effective Date, there are no actual, pending adverse
actions, suits, claims, interferences or formal governmental investigations by
or against such Party or any of its Affiliates in or before any court,
Regulatory Authority or other governmental authority questioning the validity of
this Agreement or any action taken by such Party in connection with the
execution of this Agreement, in each case.

10.2 Representations, Warranties and Covenants of ACADIA. As used in this
Section 10.2, “Best Knowledge” means […***…]. ACADIA represents and warrants to
BLS that, as of the Effective Date:

(a) Right to Grant License. Except […***…], no royalties, license fees or other
payments are required to be paid to any Third Party in connection with the
execution, delivery and performance by ACADIA of this Agreement, or to ACADIA’s
Best Knowledge, in connection with the manufacture, use, sale or importation of
Pimavanserin in the Field in the Territory.

(b) Scope of License. The list of ACADIA Patents and Licensed Patents delivered
by ACADIA to BLS as of the Effective Date (i) is a true and complete list of all
Patents Controlled by ACADIA or its Affiliates as of the Effective Date that are
necessary or useful for the manufacture, use, sale or importation of
Pimavanserin and the Product in the Field in the Territory, and (ii) indicates
the current status, date and country of filing and issuance. As of the Effective
Date and to ACADIA’s Best Knowledge, there is no issued patent or published
patent application owned by any Third Party and not included in the ACADIA
Technology that is necessary for the manufacture, use, sale or importation of
Pimavanserin in the Field in the Territory. All official fees, maintenance fees
and annuities for the ACADIA Patents have been paid through the Effective Date.

(c) Patent Status. As of the Effective Date, (i) all issued ACADIA Patents and
ACADIA […***…] Patents are in full force and effect, subsisting and, to ACADIA’s
Best Knowledge, valid and enforceable, and inventorship of each Patent is
properly identified on such Patents; (ii) none of the ACADIA Patents or ACADIA
[…***…] Patents is currently involved in any interference, reissue,
reexamination, or opposition proceeding; and (iii) neither ACADIA nor any of its
Affiliates has received any written notice from any person, or has knowledge, of
such actual or threatened proceeding.

 

   46.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) Non-Infringement by Third Parties. As of the Effective Date, to ACADIA’s
Best Knowledge, there are no activities by Third Parties that would constitute
infringement of the ACADIA Patents or misappropriation of the ACADIA Know-How.

(e) Non-Infringement of Third Party Rights. Neither ACADIA nor any of its
Affiliates has received any written notice from any Person, or has knowledge of,
any actual or threatened claim or assertion that the use or practice of the
ACADIA Patents, ACADIA […***…] Patents or ACADIA Know-How infringes or
misappropriates the intellectual property rights of a Third Party.

(f) Non-Action or Claim. As of the Effective Date, there are no actual, pending,
or alleged or threatened in writing, adverse actions, suits, claims,
interferences or formal governmental investigations by or against ACADIA or any
of its Affiliates in or before any court, Regulatory Authority or other
governmental authority involving any ACADIA […***…] Patents, ACADIA Technology,
Pimavanserin or any Product, including without limitation, in connection with
the conduct of any clinical trials or manufacturing activities. As of the
Effective Date, there are no material unsatisfied judgments or outstanding
orders, injunctions, decrees, stipulations or awards (whether rendered by a
court, an administrative agency or by an arbitrator) against ACADIA with respect
to any ACADIA […***…] Patents, ACADIA Technology, Pimavanserin or any Product.

(g) No Conflicting Agreement. Neither ACADIA nor any of its Affiliates has
entered into any contract (i) granting any Third Party the right to bring
infringement actions with respect to, or otherwise to enforce rights with
respect to, any of the ACADIA Know-How or ACADIA Patents in the Territory, or
(ii) granting any Third Party the right to control the prosecution of any of the
ACADIA Patents.

(h) Employee Agreements. All current and former employees and consultants of
ACADIA and its Affiliates who are or have been substantively involved in the
design, review, evaluation or development of the ACADIA Know-How, ACADIA Patents
or ACADIA […***…] Patents have executed written contracts or are otherwise
obligated to protect the confidential status thereof.

(i) No Governmental Funding. As of the Effective Date, none of the ACADIA
Patents or ACADIA […***…] Patents has been developed with the use of any
governmental funding.

(j) Additional Legal Compliance.

(i) As of the Effective Date, ACADIA and its Affiliates and, to the Best
Knowledge of ACADIA, any outsourcing company and contract research organization
to which ACADIA or its Affiliates have subcontracted activities in connection
with Pimavanserin (the “Contractors”) have complied in all material respects
with all Applicable Laws, including all GCPs, GLPs and GMPs, permits,
governmental licenses, registrations, approvals, concessions, franchises,
authorizations, orders, injunctions and decrees, in the research, development,
manufacture and use of Pimavanserin, and neither ACADIA nor any of its
Affiliates nor, to the Best Knowledge of ACADIA, its Contractors, has received
any written notice from any governmental authority claiming that any such
activities as conducted by them are not in such compliance.

 

   47.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii) No governmental authority (including the FDA) has commenced or, to ACADIA’s
Best Knowledge, threatened to initiate any action to enjoin production of
Pimavanserin at any facility, nor has ACADIA or any of its Affiliates or, to the
Best Knowledge of ACADIA, any of its Contractors, received any notice to such
effect […***…].

(iii) ACADIA has made available to BLS a true and correct copy, which is
complete in all material respects, of (i) all IND submissions associated with
Pimavanserin, (ii) all data from clinical studies conducted under the IND,
(iii) all material correspondence with Regulatory Authorities regarding the IND,
and (iv) all minutes of meetings and telephone conferences with Regulatory
Authorities with respect to the IND or Pimavanserin. […***…].

(k) License Agreement.

(i) The copy of the License Agreement delivered by ACADIA to BLS as of the
Effective Date is a true and complete copy of the License Agreement that is in
full force and effect as of the Effective Date. To ACADIA’s Best Knowledge, as
of the Effective Date, neither […***…] nor ACADIA is in default with respect to
a material obligation under, and neither of such parties has claimed or has
grounds upon which to claim that the other party is in default with respect to a
material obligation under, the License Agreement. As of the Effective Date,
ACADIA has not waived or allowed to lapse any of its rights under the License
Agreement, and no such rights have lapsed or otherwise expired or been
terminated.

(ii) ACADIA agrees that during the Term, (i) it shall fulfill its material
obligations under the License Agreement; (ii) it shall not enter into any
subsequent agreement […***…] that modifies or amends the License Agreement in
any way that would adversely affect BLS’s rights or economic interest under this
Agreement, and shall promptly provide BLS with a copy of all modifications to or
amendments of the License Agreement; (iii) it shall not terminate the License
Agreement to the extent applicable to the Territory and shall use Commercially
Reasonable Efforts not to give cause […***…] to terminate the License Agreement
to the extent applicable to the Territory through ACADIA’s breach of its
material obligations or willful actions or omissions; (iv) it shall furnish BLS
with copies of all notices received by ACADIA relating to any alleged material
breach or default by ACADIA under the License Agreement within […***…] Business
Days after ACADIA’s receipt thereof and, if ACADIA cannot or chooses not to cure
or otherwise resolve any such alleged material breach or default, ACADIA shall
so notify BLS within […***…] Business Days thereafter; and (v) it shall promptly
furnish BLS with copies of all communications ACADIA receives […***…] that
relate to the subject matter of this Agreement.

 

   48.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.3 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OR ANY OTHER
AGREEMENT CONTEMPLATED HEREUNDER, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND EACH PARTY
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR
A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY OF
PATENTS, OR THE PROSPECTS OR LIKELIHOOD OF DEVELOPMENT OR COMMERCIAL SUCCESS OF
THE PRODUCT.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification of ACADIA. BLS shall indemnify and hold harmless each of
ACADIA and its Affiliates, and ACADIA’s licensor under the License Agreement and
its affiliates, and the directors, officers, shareholders and employees of such
entities and the successors and assigns of any of the foregoing (the “ACADIA
Indemnitees”) from and against any and all losses, liabilities, damages,
penalties, fines, costs and expenses (including reasonable attorneys’ fees and
other expenses of litigation) (“Losses”) from any claims, actions, suits or
proceedings brought by a Third Party (a “Third Party Claims”) incurred by any
ACADIA Indemnitee, arising from, or occurring as a result of: (a) the
development, manufacture, use, handling, storage, sale or other disposition of
Pimavanserin or Product by BLS or its Affiliates, Distributors or Sublicensees;
(b) gross negligence or willful misconduct in the conduct of the research,
development and regulatory activities relating to Pimavanserin or Product
conducted by or on behalf of BLS, its Affiliates, Distributors or Sublicensees
(other than ACADIA and its Affiliates and licensees); and (c) any material
breach of any representations, warranties or covenants by BLS under this
Agreement or by a Distributor or Sublicensee under any co-promotion agreement
entered into by ACADIA and a Distributor or Sublicensee pursuant to Section 5.2
of this Agreement; except to the extent such Third Party Claims fall within the
scope of the indemnification obligations of ACADIA set forth in Section 11.2.

11.2 Indemnification of BLS. ACADIA shall indemnify and hold harmless each of
BLS and its Affiliates and the directors, officers and employees of such
entities, and the successors and assigns of any of the foregoing (the “BLS
Indemnitees”), from and against any and all Liabilities from any Third Party
Claims incurred by any BLS Indemnitee, arising from, or occurring as a result
of: (a) the development, manufacture, use, handling, storage, sale or other
disposition of Pimavanserin or Product by ACADIA or its Affiliates or Permitted
Licensees, (b) gross negligence or willful misconduct in the conduct of the
research, development and regulatory activities relating to Pimavanserin or
Product conducted by or on behalf of ACADIA or its Affiliates; and (c) any
material breach of any representations, warranties or covenants by ACADIA under
this Agreement or any co-promotion agreement entered into by ACADIA and a
Distributor or Sublicensee pursuant to Section 5.2 of this Agreement, except to
the extent such Third Party Claims fall within the scope of the indemnification
obligations of BLS set forth in Section 11.1.

 

   49.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

11.3 Procedure. A Party that intends to claim indemnification under this
Article 11 (the “Indemnitee”) shall promptly notify the indemnifying Party (the
“Indemnitor”) in writing of any Third Party Claim, in respect of which the
Indemnitee intends to claim such indemnification. The Indemnified Party shall
provide the Indemnifying Party with reasonable assistance, at the Indemnifying
Party’s expense, in connection with the defense of the Third Party Claim for
which indemnity is being sought. The Indemnitee may participate in and monitor
such defense with counsel of its own choosing at its sole expense; provided,
however, the Indemnitor shall have the right to assume and conduct the defense
of the Third Party Claim with counsel of its choice. The Indemnitor shall not
settle any Third Party Claim without the prior written consent of the
Indemnified Party, not to be unreasonably withheld, unless the settlement
involves only the payment of money. So long as the Indemnitor is actively
defending the Third Party Claim in good faith, the Indemnitee shall not settle
any such Third Party Claim without the prior written consent of the Indemnifying
Party. If the Indemnitor does not assume and conduct the defense of the Third
Party Claim as provided above, (a) the Indemnitee may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim in any manner the Indemnitee may deem reasonably
appropriate (and the Indemnitee need not consult with, or obtain any consent
from, the Indemnitor in connection therewith), and (b) the Indemnitor will
remain responsible to indemnify the Indemnitee as provided in this Article 11.
The failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any action with respect to a Third Party Claim shall
only relieve the Indemnitor of its indemnification obligations under this
Article 11 if and to the extent the Indemnitor is actually prejudiced thereby.

11.4 Insurance. Each Party, at its own expense, shall maintain product liability
and other appropriate insurance (including D&O insurance) with an insurance
carrier that has a minimum rating of AM best A-7 in an amount consistent with
industry standards, for a company in a similar position to such Party, during
the Term, which shall include, but not be limited to […***…]. Product liability
insurance shall be maintained at the same level for […***…]. Clinical trial
insurance shall only be required to be maintained at the same level […***…] the
last clinical trial conducted by the applicable Party for Pimavanserin. Each
Party shall provide the other Party with written notice at least 30 days prior
to any cancellation, nonrenewal or material change in the insurance described in
clauses (i) and (ii) above and shall name the other Party as an additional
insured with respect to such insurance. Each Party shall provide a certificate
of insurance evidencing such coverage to the other Party upon request. Each
Party shall provide a certificate of insurance evidencing its D&O insurance
annually. It is understood that such insurance shall not be construed to create
a limit of either Party’s liability with respect to its indemnification
obligations under this Article 11.

 

   50.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 12

TERM AND TERMINATION

12.1 Term. This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in this Article 12, shall continue in full force
and effect on a country-by-country and Product-by-Product basis until BLS has no
remaining payment obligations in such country with respect to such Product (the
“Term”). Upon expiration (but not an earlier termination) of this Agreement in a
country, BLS shall have a perpetual, non-exclusive, fully paid-up, royalty free
license under the ACADIA Know-How in such country to make, have made, use, sell,
offer for sale and import such Product in the Field in such country.

12.2 Early Termination. Each Party shall have the right to terminate this
Agreement in its entirety before the end of the Term:

(a) by mutual written agreement of the Parties;

(b) upon written notice by either Party if the other Party is in material breach
of this Agreement and has not cured such breach within 90 days (10 days with
respect to any payment breach) after notice from the terminating Party
requesting cure of the breach. Any such termination shall become effective at
the end of such 90 day (10 day with respect to any payment breach) period unless
the breaching Party has cured any such breach or default prior to the end of
such period; provided that:

(i) if, prior to the end of such 90 day (10 day with respect to any payment
breach) period, the allegedly breaching Party notifies the terminating Party in
writing that it disputes the existence of such material breach, then such
dispute shall be resolved pursuant to Section 12.6, which termination shall not
become effective until such dispute is so resolved; and

(ii) in the event of a material breach of this Agreement by ACADIA that is not
cured (and after resolution of any dispute regarding such alleged breach, if
applicable, pursuant to Section 12.6), instead of terminating this Agreement in
its entirety, BLS may elect not to terminate the licenses granted to BLS
pursuant to Section 2.1 or 2.2, in which case BLS’s obligations and ACADIA’s
rights under this Agreement shall continue to the extent that BLS elects to
retain such licenses […***…]; or

(c) upon the bankruptcy or insolvency, or the filing of an action to commence
insolvency proceedings against the other Party, or the making or seeking to make
or arrange an assignment for the benefit of creditors of the other Party, or the
initiation of proceedings in voluntary or involuntary bankruptcy, or the
appointment of a receiver or trustee of such Party’s property that is not
discharged within 90 days.

 

   51.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

12.3 Other BLS Termination Rights.

(a) Voluntary Termination. BLS shall have the right to terminate this Agreement
in its entirety: (i) prior to the First Commercial Sale of the first Product in
the Territory, upon […***…] prior written notice to ACADIA if after discussion
between the Parties, there remains a good faith difference of opinion between
the Parties regarding whether the then-available data with respect to Product
supports continued development of Product in the Field in the Territory […***…];
or (ii) after the First Commercial Sale of the first Product in the Territory,
for any or no reason upon […***…] prior written notice to ACADIA.

(b) Termination Under Section 4.4 or 4.5. BLS has the right to terminate this
Agreement […***…] pursuant to Section 4.4(b), in its entirety pursuant to
Section 4.4(c), and […***…] pursuant to Section 4.5(b), in any such case by
giving at least 90 days’ written notice to ACADIA; provided that if BLS
terminates this Agreement […***…] and BLS is not using Commercially Reasonable
Efforts to develop Product for any Indication, then this Agreement shall
terminate in its entirety.

(c) Termination for Safety Reasons. BLS may terminate this Agreement in its
entirety or on a Product-by-Product or country-by-country basis at any time
during the Term immediately upon providing written notice to ACADIA if the Data
and Safety Monitoring Board or any Regulatory Authority in the United States or
Canada imposes a clinical hold on any clinical trial for a Product for six
(6) consecutive months.

(d) Termination for Patent Challenges. BLS shall have the right to terminate any
or all licenses granted by BLS (or its Affiliates) to ACADIA under this
Agreement in respect of any BLS Patent other than BLS Patents that are generated
by or on behalf of BLS or its Affiliates during the Term in conducting
activities pursuant to this Agreement immediately upon written notice to ACADIA
if ACADIA or any of its Affiliates or Permitted Licensees directly, or
indirectly through any Third Party, commences any interference or opposition
proceeding with respect to, challenges the validity or enforceability of, or
opposes any extension of or the grant of a supplementary protection certificate
with respect to, any BLS Patent under which ACADIA obtains a license from BLS
pursuant to this Agreement other than BLS Patents that are generated by or on
behalf of BLS or its Affiliates during the Term in conducting activities
pursuant to the Agreement.

12.4 Other ACADIA Termination Right. ACADIA shall have the right to terminate
this Agreement immediately upon written notice to BLS if BLS or any of its
Affiliates, Distributors or Sublicensees directly, or indirectly through any
Third Party, commences any interference or opposition proceeding with respect
to, challenges the validity or enforceability of, or opposes any extension of or
the grant of a supplementary protection certificate with respect to, any ACADIA
Patent or Licensed Patent.

12.5 […***…].

 

   52.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

12.6 Adjudication of Material Breach.

(a) In the event of any dispute, controversy or claim arising from or related to
a material breach of this Agreement or termination pursuant to Section 12.2(b)
of this Agreement (a “Dispute”), the Parties shall attempt to resolve such
Dispute in accordance with Section 14.1. If such Dispute is not resolved in
accordance with Section 14.1 and a Party wishes to pursue the matter, each such
Dispute that is not an Excluded Claim shall be resolved by binding arbitration
in accordance with the Rules of Arbitration of the International Chamber of
Commerce (“ICC”) as then in effect (the “ICC Rules”), and judgment on the
arbitration award may be entered in any court having jurisdiction thereof. The
decision rendered in any such arbitration will be final and not appealable. If
either Party intends to commence binding arbitration of such Dispute, such Party
will file a request for arbitration with the ICC and provide written notice to
the other Party informing the other Party of such intention and the issues to be
resolved, including the amount of damages that the non-breaching Party is
entitled to receive if it elects to terminate the Agreement and/or the amount of
damages that non-breaching Party is entitled to receive if it does elect to
terminate the Agreement. Within 30 days after the receipt of such notice, the
other Party may by written notice to the Party initiating binding arbitration,
add any related issues to be resolved.

(b) The arbitration shall be conducted by a panel of three arbitrators
experienced in the pharmaceutical business, who shall not be a current or former
employee or director, or a then-current stockholder, of either Party, their
respective Affiliates or any Distributor, Sublicensee or Permitted Licensee (the
“Panel”). Within 30 days after receipt of the original notice of binding
arbitration (the “Notice Date”), each Party shall nominate one arbitrator for
ICC confirmation (with the right to nominate a replacement arbitrator until an
arbitrator nominated by such Party is confirmed by the ICC) and such two
arbitrators shall jointly nominate the third arbitrator for the ICC’s
confirmation; provided that, if the two arbitrators nominated by the Parties are
unable or fail to agree upon the third arbitrator within such period, the third
arbitrator shall be appointed by the ICC. The place of arbitration shall be New
York, New York.

 

   53.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(c) Within 30 days after the appointment and selection of the Panel, the Parties
shall reach an agreement upon and thereafter to follow the arbitration
procedures, including limits on discovery, ensuring that the arbitration will be
concluded and the award rendered as expeditiously as possible, but in any event
within 8 months from appointment and selection of the Panel. In the event the
Parties fail to reach an agreement on procedures, procedures meeting such time
limits shall be determined by the Panel and adhered to by the Parties.

(d) All rulings of the Panel shall be in writing and shall be delivered to the
Parties within 5 Business Days of conclusion of the arbitration.

(e) The Panel will, in rendering its decision, apply the substantive law of the
laws of the State of New York, United States, without reference to its conflicts
of law principles with the exception of sections 5-1401 and 5-1402 of New York
General Obligations Law, and without giving effect to any rules or laws relating
to arbitration.

(f) The Panel, in rendering its decision, shall not modify or amend the terms
and conditions of this Agreement or determine any issue in a manner that would
conflict with the express terms and conditions of this Agreement.

(g) Either Party may apply to the arbitrator for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise resolved.
Either Party also may, without waiving any remedy under this Agreement, seek
from any court having jurisdiction any injunctive or provisional relief
necessary to protect the rights or property of that Party pending the
arbitration award. The Panel shall have no authority to award punitive or any
other non-compensatory damages, except as may be provided in Section 15.14. The
non-prevailing Party shall pay the full costs of the arbitration and the
reasonable costs and expenses of the prevailing Party, including reasonable
attorneys’ fees.

(h) Except to the extent necessary to confirm or enforce an award or as may be
required by law, neither a Party nor the arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the Dispute would be
barred by the applicable New York statute of limitations.

(i) As used in this Section, the term “Excluded Claim” shall mean a Dispute that
concerns (i) the validity, enforceability or infringement of a patent; or
(ii) any antitrust, anti-monopoly or competition law or regulation, whether or
not statutory.

 

   54.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 13

EFFECT OF TERMINATION

13.1 Accrued Obligations. The expiration or termination of this Agreement, in
whole or part, for any reason shall not release either Party from any liability
which, at the time of such expiration or termination, has already accrued to
such Party or which is attributable to a period prior to such expiration or
termination, nor will any expiration or termination of this Agreement preclude
either Party from pursuing all rights and remedies it may have under this
Agreement, at law or in equity, with respect to breach of this Agreement.

13.2 Rights on Termination […***…]. In the event that BLS terminates this
Agreement […***…] pursuant to Section 4.4(b)(ii), all rights granted by ACADIA
to BLS […***…] shall revert to ACADIA and the Field shall automatically be
amended […***…]. ACADIA shall have the sole discretion to continue with
development activities either alone or with any of its Affiliates or Third
Parties, and the provisions of Section 13.4 shall apply to the extent […***…],
as applicable.

13.3 Rights on Termination […***…]. In the event that BLS terminates this
Agreement […***…] pursuant to Section 4.5(b)(ii), all rights granted by ACADIA
to BLS […***…] shall revert to ACADIA and the Field shall automatically be
amended […***…]. ACADIA shall have the sole discretion to continue with
development activities either alone or with any of its Affiliates or Third
Parties, and the provisions of Section 13.4 shall apply to the extent […***…],
as applicable.

13.4 Effects of […***…] Termination by BLS for Safety Reasons. In the event this
Agreement is terminated by BLS pursuant to Section 12.3(b) or 12.3(c):

(a) Winding-Down of Development Activities. In the event there are any on-going
clinical trials of the applicable Product in the Field in the Territory,

(i) The Parties shall negotiate in good faith and adopt a plan to wind-down the
development activities in an orderly fashion or, at ACADIA’s election, promptly
transition such development activities to ACADIA or its designee, with due
regard for patient safety and the rights of any subjects that are participants
in any clinical trials of the Product and take any actions it deems reasonably
necessary or appropriate to avoid any human health or safety problems and in
compliance with all Applicable Laws;

(ii) Each Party shall perform its outstanding non-cancellable obligations under
the Development Plan that existed or accrued prior to the notice date of
termination; and

(iii) All Costs and Expenses incurred in winding-down or transitioning the
development activities with respect to the applicable Product […***…] shall be
allocated in accordance with Section 4.8 unless the Parties agree otherwise in
writing; provided, however, that in no case shall BLS be obligated to pursue or
support such activities for a period exceeding […***…] months after the date of
notice of such termination.

 

   55.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) BLS Regulatory Filings (including Marketing Approval). Upon ACADIA’s request
and to the extent permitted by Applicable Laws, BLS shall assign or cause to be
assigned to ACADIA or its designees (or to the extent not so assignable, BLS
shall take all reasonable actions to make available to ACADIA or its designee
the benefits of) all Regulatory Filings (including INDs, NDAs and Marketing
Approval) for the applicable Product in the Territory, including any such
Regulatory Filings made or owned by its Affiliates, Distributors or
Sublicensees, at no cost to ACADIA.

(c) Clinical Supply. ACADIA may purchase from BLS any remaining clinical supply
of the applicable Product at the same purchase price paid by BLS for such
Product and to the extent permitted by BLS’s agreements with a Third Party
clinical supplier, BLS shall assign its rights and obligations under the
clinical agreement with respect to the applicable Product to ACADIA.

(d) License.

(i) Effective upon such termination of this Agreement as to the applicable
Product […***…], BLS hereby grants (and causes its Affiliates to grant) to
ACADIA an exclusive, royalty-free, fully paid, irrevocable (except to the extent
provided in Section 12.3(d)) license (with the right to grant sublicenses to
ACADIA’s Affiliates and Permitted Licensees only) under such BLS Patents
generated by or on behalf of BLS or its Affiliates, prior to such termination,
in developing such Product […***…] and Joint Patents with respect to such
Product […***…], in each case, to the extent that such BLS Patents and Joint
Patents are necessary for the manufacture, use, sale, offer for sale and/or
importation of Pimavanserin or such Product […***…] (such BLS Patents and Joint
Patents, collectively, the “Section 13.4(d)(i) Licensed Patents”) to make, have
made, use, offer for sale, sell, have sold, and import Pimavanserin and such
Product […***…]. For clarity, BLS and its Affiliates reserve and retain all
rights under such Section 13.4(d)(i) Licensed Patents not granted to ACADIA
pursuant to this Section 13.4(d)(i) or 2.4(b), including the rights under such
Section 13.4(d)(i) Licensed Patents to make, have made, use, offer for sale,
sell, have sold, and import (x) any product other than Product and (y) Product
[…***…].

(ii) In addition, effective upon such termination of this Agreement as to the
applicable Product […***…], BLS hereby grants (and causes its Affiliates to
grant) to ACADIA a non-exclusive, royalty-free, fully paid and irrevocable
(except to the extent provided in Section 12.3(d)) license (with the right to
grant sublicenses to ACADIA’s Affiliates and Permitted Licensees only) under
such Know-How generated by or on behalf of BLS or its Affiliates prior to such
termination in developing such Product […***…] to the extent that such Know-How
is necessary and solely useful for the use, sale, offer for sale and/or
importation of Pimavanserin or such Product […***…] in the Territory to use,
offer for sale, sell, have sold, and import Pimavanserin and such Product
[…***…] in the Territory.

 

   56.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(iii) Notwithstanding such termination, the licenses granted by BLS to ACADIA
pursuant to Section 2.4(b)(i) (except to the extent expanded by
Section 13.4(d)(i)) and Section 2.4(b)(ii) (to the extent permitted by BLS’s
agreements with Third Parties) shall remain in full force and effect with
respect to such Product […***…] outside the Territory.

13.5 Effects of Termination for Cause by ACADIA or Termination by BLS
Voluntarily. Upon the early termination of this Agreement by mutual agreement of
the Parties under Section 12.2(a), by BLS under Section 12.3(a) or by ACADIA
under Section 12.2(b) or 12.2(c) or Section 12.4, the following shall apply:

(a) Winding-Down of Development Activities. In the event there are any on-going
clinical trials of the applicable Product in the Field in the Territory,

(i) The Parties shall work together in good faith to adopt, and ACADIA shall
have the final decisional power with respect to, a plan to wind-down the
development activities in an orderly fashion or, at ACADIA’s election, promptly
transition such development activities to ACADIA or its designee, with due
regard for patient safety and the rights of any subjects that are participants
in any clinical trials of the Product and take any actions it deems reasonably
necessary or appropriate to avoid any human health or safety problems and in
compliance with all Applicable Laws;

(ii) Each Party shall perform its outstanding non-cancellable obligations under
the Development Plan that existed or accrued prior to the notice date of
termination; and

(iii) All Costs and Expenses incurred from the effective date of the termination
notice in winding-down or transitioning the development activities with respect
to the Product shall be allocated in accordance with Section 4.8 unless the
Parties agree otherwise in writing; provided, however, that in no case shall BLS
be obligated to pursue or support such activities for a period exceeding […***…]
months after the date of notice of such termination.

(b) Inventory. BLS, its Affiliates, Distributors and Sublicensees, shall
continue, to the extent that BLS, its Affiliates, Distributors and Sublicensees
continue to have stocks of usable Product, to fulfill orders received from
customers for Product in the Field in the Territory until up to […***…] days
after the later of the date on which (A) ACADIA notifies BLS in writing that
ACADIA intends to commercialize such Product or has secured an alternative
distributor or licensee for the Product and (B) BLS has initiated transition of
the NDAs and Marketing Approval for the Product in the Field in the Territory to
ACADIA or such distributor or licensee, but in no event for more for than
[…***…] months after the date of notice of termination. For Product sold by BLS
or its Affiliates, Distributors or Sublicensees after the effective date of a
termination (i.e., after the expiration of the applicable termination notice
period), BLS shall continue to pay royalties on the amount of Net Sales pursuant
to Section 6.3. Notwithstanding the foregoing, BLS and its Affiliates,
Distributors and Sublicensees shall cease such activities in the Territory upon
[…***…] days written notice given by ACADIA at any time after the effective date
of a termination requesting that such activities (or portion thereof) cease. In
the case of a termination of this Agreement […***…], within […***…] days after
ACADIA has given notice to BLS requesting the

 

   57.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

cessation of activities pursuant to the provision of this Section, BLS shall
notify ACADIA of an estimate of the quantity of Product and its shelf life
remaining in the inventory of BLS, its Affiliates, Distributors or Sublicensees
and ACADIA shall have the right to purchase any such quantities of Product from
BLS at a price mutually agreed by the Parties. To the extent ACADIA does not
inform BLS in writing of its decision to purchase such quantities within […***…]
days or if the Parties cannot reach an agreement as to the price of the
Inventory within […***…] days, in each case, after BLS notifies ACADIA about the
quantity and shelf life of the inventory, BLS may sell such quantities during
the […***…] days after the effective date of ACADIA’s written notice requesting
BLS to cease to fulfill orders.

(c) Assignment of Regulatory Filings (including Marketing Approval). At ACADIA’s
option, which shall be exercised by written notice to BLS, to the extent
permitted under Applicable Laws, BLS shall assign or cause to be assigned to
ACADIA or its designee (or to the extent not so assignable, BLS shall take all
reasonable actions to make available to ACADIA or its designee the benefits of)
all Regulatory Filings (including INDs, NDAs and Marketing Approval) for the
Product in the Territory, including any such Regulatory Filings made or owned by
its Affiliates, Distributors or Sublicensees (except any Third Party Distributor
or Third Party Sublicensee that becomes a direct licensee of ACADIA as
contemplated by Section 2.3(c)) […***…]. ACADIA shall notify BLS before the
effective date of termination, whether the Regulatory Filings should be assigned
to ACADIA or its designee, and if the latter, identify the designee, and provide
BLS with all necessary details to enable BLS to effect the assignment (or
availability). If ACADIA fails to provide such notification prior to the
effective date of termination, BLS shall have no obligation to assign the
Regulatory Filings to ACADIA.

(d) Supply. In addition, BLS shall use Commercially Reasonable Efforts to
transition to ACADIA upon ACADIA’s request any arrangement with any contractor
from which BLS had arranged to obtain a supply of Pimavanserin or Product, to
the extent permitted under BLS’s agreement with such contractor. In the event
that such materials are manufactured by BLS, then, upon request by ACADIA, BLS
shall continue to provide ACADIA with such materials at a price to be agreed by
the Parties for not longer than […***…] consecutive months; provided that ACADIA
shall use Commercially Reasonable Efforts to obtain such alternative source as
soon as practicable.

(e) Transition. BLS shall use Commercially Reasonable Efforts to cooperate with
ACADIA and/or its designee to effect a smooth and orderly transition in the
development, sale and marketing, promotion and commercialization of Product in
the Territory during the notice and the Wind-down Period. ACADIA shall use,
identify and finalize an agreement or other arrangement with a Third Party in
relation to Product and/or, to the extent ACADIA is able to take over such
activities under Applicable Laws, take over, directly or through an Affiliate,
all activities related to Product, and in particular development activities
on-going at the time of the effective date of the termination and the transfer
of the Regulatory Filings (including INDs, NDAs and Marketing Approval) into the
name of ACADIA or ACADIA’s designee so that the Wind-down Period will be as
limited as possible.

 

   58.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(f) Customer Agreements. Upon the completion of the obligations defined in this
Section 13.5 any contracts with distributors of Product engaged by BLS shall
terminate upon, and to the extent of, termination of BLS’s rights with respect
to Product. At the written request of ACADIA, BLS will assign any
Product-specific Third Party distribution agreements, to the furthest extent
possible, provided that such assignment is permitted under the Product-specific
supply agreement or is accepted by the Third Party. In the event such assignment
is not requested by ACADIA or is not accepted by such Third Party, then the
rights of such Third Party with respect to Product shall terminate upon
termination of BLS’s rights. BLS shall ensure that its Affiliates and such Third
Party (if its contract is not assigned to ACADIA pursuant to this
Section 13.5(f) shall transition any remaining Product back to ACADIA as if such
Affiliate or Third Party were named herein. BLS shall use its good faith efforts
to include provisions requiring compliance with the foregoing provision in the
agreements with applicable Third Parties.

(g) License.

(i) Effective upon such termination of this Agreement, BLS hereby grants to
ACADIA (and causes its Affiliates to grant) (x) an exclusive, royalty-free,
fully paid and irrevocable (except to the extent provided in Section 12.3(d))
license (with the right to grant sublicense to ACADIA’s Affiliates and Permitted
Licensees only) under such BLS Patents generated by or on behalf of BLS or its
Affiliates prior to such termination and Joint Patents to the extent that such
BLS Patents and Joint Patents are necessary for the manufacture, use, sale
and/or importation of Pimavanserin or Product in the Field (such BLS Patents and
Joint Patents, collectively “Section 13.5(g)(i) Licensed Patents”) and (y) an
exclusive, royalty-free, fully paid, irrevocable (except to the extent provided
in Section 12.3(d)) license (with the right to grant sublicense to ACADIA’s
Affiliates and Permitted Licensees only) under trademarks owned by BLS or its
Affiliates solely related to such Product, in each case, to make, have made,
use, offer for sale, sell, have sold, and import Pimavanserin and Product. For
clarity, BLS and its Affiliates reserve and retain all rights under such
Section 13.5(g)(i)Licensed Patents not granted to ACADIA pursuant to this
Section 13.5(g)(i) or Section 2.4(b), including the rights under such
Section 13.5(g)(i) Licensed Patents to make, have made, use, offer for sale,
sell, have sold, and import product other than Product.

(ii) In addition, effective upon such termination of this Agreement, BLS hereby
grants to ACADIA (and causes its Affiliates to grant) a non-exclusive,
royalty-free, fully paid and irrevocable (except to the extent provided in
Section 12.3(d)) license (with the right to grant sublicense to ACADIA’s
Affiliates and Permitted Licensees only) under such Know-How generated by or on
behalf of BLS or its Affiliates prior to such termination pursuant to this
Agreement to the extent that such Know-How is necessary and solely useful for
the use, sale, offer for sale and/or importation of Pimavanserin or such Product
in the Field in the Territory, to use, offer for sale, sell, have sold, and
import Pimavanserin and Product in the Territory.

(iii) Notwithstanding such termination of the Agreement, the licenses granted by
BLS to ACADIA pursuant to Section 2.4(b)(i) (except to the extent expanded by
Section 13.5(g)(i)) and Section 2.4(b)(ii) (to the extent permitted by BLS’s
agreements with Third Parties) shall, remain in full force and effect with
respect to Pimavanserin and Product for uses outside the Territory.

 

   59.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

13.6 Effects of Termination for Cause by BLS. Upon the early termination of this
Agreement by BLS under Section 12.2(b), 12.2(c) or 12.3(d) the following shall
apply (in addition to any other rights and obligations under this Agreement with
respect to such termination):

(a) Winding-Down of Development Activities. In the event there are any on-going
clinical trials of the applicable Product in the Field in the Territory,

(i) The Parties shall work together in good faith to adopt, and BLS shall have
the final decisional power with respect to, a plan to wind-down the development
activities in an orderly fashion, with due regard for patient safety and the
rights of any subjects that are participants in any clinical trials of the
Product and take any actions it deems reasonably necessary or appropriate to
avoid any human health or safety problems and in compliance with all Applicable
Laws;

(ii) Each Party shall perform its outstanding non-cancellable obligations under
the Development Plan that existed or accrued prior to the notice date of
termination; and

(iii) All Costs and Expenses incurred from the effective date of the termination
notice in winding-down the development activities with respect to the applicable
Product shall be allocated in accordance with Section 4.8 unless the Parties
agree otherwise in writing; provided, however, that in no case shall ACADIA be
obligated to pursue or support such activities for a period exceeding […***…]
months after the date of notice of such termination.

(b) Termination of Licenses. Any and all licenses granted by BLS to ACADIA or by
ACADIA to BLS under this Agreement shall terminate.

(c) BLS Regulatory Filings (including Marketing Approval). Upon BLS’s request
and to the extent permitted by Applicable Laws, ACADIA may purchase all
Regulatory Filings (including Marketing Approval) that are owned by BLS or any
of its Affiliates for the Product, and BLS shall assign or cause to be assigned
to ACADIA or its designees (or to the extent not so assignable, BLS shall take
all reasonable actions to make available to ACADIA or its designee the benefits
of) such Regulatory Filings (including INDs, NDAs and Marketing Approval) for
the Product in the Territory that are so purchased, including any such
Regulatory Filings made or owned by its Affiliates, Distributors or
Sublicensees, at an amount equal to 100% of the costs incurred by BLS, its
Affiliates, Distributors and Sublicensees in obtaining such Regulatory Filings.

(d) Termination Assistance. BLS, its Affiliates, Third Party Distributors and
Third Party Sublicensees, may continue to sell its inventory of such Product in
such country(ies) for up to […***…] months after the effective date of the
termination or offer ACADIA to purchase the inventories of such Product at a
price mutually agreed by the Parties. ACADIA may to the extent permitted

 

   60.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

by the applicable Third Party, assume such supply or distribution agreement.
ACADIA shall provide such other assistance, at no cost to BLS, as may be
reasonably necessary or useful for BLS to terminate the development or
commercialization of the applicable Product in the applicable countries of the
Territory.

13.7 Rights Upon Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11 of the United States Code and other similar laws in
any jurisdiction in the Territory or where a Party is situated (collectively,
the “Bankruptcy Laws”), licenses of rights to “intellectual property” as defined
under the Bankruptcy Laws. If a case is commenced during the Term by or against
a Party under Bankruptcy Laws then, unless and until this Agreement is rejected
as provided in such Bankruptcy Laws, such Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including, without
limitation, a trustee) shall perform all of the obligations provided in this
Agreement to be performed by such Party. If a case is commenced during the Term
by or against a Party under the Bankruptcy Laws, this Agreement is rejected as
provided in the Bankruptcy Laws and the other Party elects to retain its rights
hereunder as provided in the Bankruptcy Laws, then the Party subject to such
case under the Bankruptcy Laws (in any capacity, including debtor-in-possession)
and its successors and assigns (including, without limitation, a Title 11
trustee), shall provide to the other Party copies of all information necessary
for such other Party to prosecute, maintain and enjoy its rights under the terms
of this Agreement promptly upon such other Party’s written request therefor. All
rights, powers and remedies of the non-bankrupt Party as provided herein are in
addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including, without
limitation, the Bankruptcy Laws) in the event of the commencement of a case by
or against a Party under the Bankruptcy Laws. Additionally, in the event of any
insolvency of BLS or the entry by it into any formal insolvency administration
under Barbados law, it is the intention of the Parties that this Agreement shall
not terminate and shall continue pursuant to the principles governing insolvency
proceedings under Barbados law. In particular, it is the intention and
understanding of the Parties to this Agreement that the rights granted to the
Parties under this Section 13.7 are essential to the Parties’ respective
businesses and the Parties acknowledge that damages are not an adequate remedy.

13.8 Return of Confidential Information. Upon termination or expiration of this
Agreement, except to the extent that a Party retains a license from the other
Party under this Article 13, each Party shall promptly return to the other
Party, or delete or destroy, all relevant records and materials in such Party’s
possession or control containing Confidential Information of the other Party;
provided that such Party may keep one copy of such materials for archival
purposes only subject to a continuing confidentiality obligations.

13.9 Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any rights or obligation accruing prior to such expiration or
termination. In addition, upon expiration or termination of this Agreement, all
rights and obligations of the Parties under this Agreement shall terminate,
except those described in the following Articles and Sections: Sections 2.3(c),
2.4 (to the extent provided in Section 13.4(d) or Section 13.5(g) or in the case
of expiration of this Agreement), 7.6, 9.1 and 10.3, and Article 1, Article 8,
Article 11, Article 13, Article 14 and Article 15.

 

   61.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 14

DISPUTE RESOLUTION AND GOVERNING LAW

14.1 Dispute Resolution Process. The Parties recognize that disputes as to
certain matters may from time to time arise during the Term that relate to
interpretation of a Party’s rights and/or obligations hereunder or any alleged
breach of this Agreement. If the Parties cannot resolve any such dispute within
30 days after written notice of a dispute from one Party to another, either
Party may, by written notice to the other Party, have such dispute referred to
the Senior Executives. The Senior Executives shall negotiate in good faith to
resolve the dispute within 30 days. During such period of negotiations, any
applicable time periods under this Agreement shall be tolled. If the Senior
Executives are unable to resolve the dispute within such time period, except any
Dispute required to be arbitrated pursuant to Section 12.6, either Party may
pursue any remedy available to such Party at law or in equity, subject to the
terms and conditions of this Agreement and the other agreements expressly
contemplated hereunder. Notwithstanding anything in this Article 14 to the
contrary, ACADIA and BLS shall each have the right to apply to any court of
competent jurisdiction for appropriate interim or provisional relief, as
necessary to protect the rights or property of that Party.

14.2 Governing Law; Litigation; Exclusive Venue. This Agreement and all
questions regarding its existence, validity, interpretation, breach or
performance of this Agreement, shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, United States, without
reference to its conflicts of law principles with the exception of sections
5-1401 and 5-1402 of New York General Obligations Law. If any dispute cannot be
resolved by, and subject to the exhaustion of the procedure set out in
Section 14.1 and except as provided in Section 12.6, any dispute shall be
finally settled by litigation brought solely in a United States Federal Court of
competent jurisdiction (or state court if no Federal Court has jurisdiction)
located in the State of New York, United States, and the Parties hereby submit
to the exclusive jurisdiction of such courts.

ARTICLE 15

GENERAL PROVISIONS

15.1 Intervening Events. If the performance of any part of this Agreement by
either Party (other than making payment when due) is prevented, restricted,
interfered with or delayed by any reason or cause beyond the reasonable control
of such Party (including: fire, flood, embargo, power shortage or failure, acts
of war, insurrection, riot, terrorism, strike, lockout or other labor
disturbance, shortage of raw materials, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, or storm or like catastrophe, acts of God or any acts,
omissions or delays in acting of the other Party) (an “Intervening Event”), the
Party so affected shall, upon giving written notice to the other Party, be
excused from such performance to the extent of such Intervening Event, provided
that the affected Party shall use its substantial efforts to avoid or remove
such causes of non-performance and shall continue performance with the utmost
dispatch whenever such causes are removed.

 

   62.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(a) Notification. If either Party becomes aware that such an Intervening Event
has occurred, is imminent or likely, it shall immediately notify the other.

(b) Efforts to Overcome. The Party which is subject to such Intervening Event
shall exert all reasonable efforts to overcome it.

(c) Keeping the Other Informed. Such Party shall keep the other informed as to
the progress of overcoming such Intervening Event.

15.2 Waiver of Breach. No delay or waiver by either Party of any condition or
term in any one or more instances shall be construed as a further or continuing
waiver of such condition or term or of another condition or term.

15.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to perform all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.4 Performance by Affiliates. To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligations. Either Party may contract with one or more of its
Affiliates to perform its obligations hereunder, provided that the Parties shall
remain liable hereunder for the prompt payment and performance of all their
respective obligations hereunder.

15.5 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in a prior writing signed by both Parties
hereto. No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by both Parties
hereto.

15.6 Severability. In the event any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate, in good faith and enter into a valid, legal and enforceable
substitute provision that most nearly reflects the original intent of the
Parties. All other provisions of this Agreement shall remain in full force and
effect in such jurisdiction. Such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

15.7 Entire Agreement. This Agreement (including the Exhibits attached hereto
and any letter delivering information referenced herein) constitutes the entire
agreement between the Parties relating to the subject matter hereof and
supersedes and cancels all previous express or implied agreements and
understandings, negotiations, writings and commitments, either oral or written,
in respect to the subject matter hereof. Each of the Parties acknowledges and
agrees that in entering into this Agreement, and the documents referred to in
it, it does not rely on, and shall have no remedy in respect of, any statement,
representation, warranty or understanding (whether negligently or innocently
made) of any person (whether party to this Agreement or not) other than as
expressly set out in this Agreement. Nothing in this clause shall, however,
operate to limit or exclude any liability for fraud.

 

   63.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

15.8 Language. The language of this Agreement and all activities to be pursued
under this Agreement is English. Any and all documents proffered by one Party to
the other in fulfillment of any provision of this Agreement shall only be in
compliance if in English. Any translation of this Agreement in another language
shall be deemed for convenience only and shall never prevail over the original
English version. This Agreement is established in the English language.

15.9 Notices. Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by internationally-recognized courier
or sent by registered or certified mail, postage prepaid to the following
addresses of the Parties (or such other address for a Party as may be at any
time thereafter specified by like notice):

 

To ACADIA:

 

ACADIA Pharmaceuticals Inc.

3911 Sorrento Valley Boulevard

San Diego, CA 92121

Telephone: + 1-858-558-2871

Facsimile: + […***…]

Attention: Chief Executive Officer

 

To BLS:

 

Biovail Laboratories International SRL

Welches, Christ Church

Barbados WI, BB17154

Telephone: +1-246-418-6411

Facsimile: +1-246-437-7085

Attention: Chief Operating Officer

with a copy to:

 

ACADIA Pharmaceuticals Inc.

3911 Sorrento Valley Boulevard

San Diego, CA 92121

Telephone: + 1-858-558-2871

Facsimile: + […***…]

Attention: General Counsel

 

with a copy to:

 

Biovail Corporation

7150 Mississauga Road, Mississauga,

Ontario, Canada, L5N 8M5

Telephone: (905) 286-3186

Facsimile: (905) 286-3370

Attention: Vice-President, Associate General Counsel

Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered; (b) on the next Business Day after dispatch if sent by
confirmed facsimile or by internationally-recognized overnight courier; and/or
(c) on the fifth (5th) Business Day following the date of mailing if sent by
mail or other internationally-recognized courier. Notices hereunder will not be
deemed sufficient if provided only between or among each Party’s representatives
on the Development Committee.

 

   64.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

15.10 Assignment. This Agreement shall not be assignable or otherwise
transferred, nor may any right or obligations hereunder be assigned or
transferred, by either Party to any Third Party without the prior written
consent of the other Party; except that either Party may assign or otherwise
transfer this Agreement without the consent of the other Party to an entity that
acquires all or substantially all of the business or assets of the assigning
Party relating to the subject matter of this Agreement, whether by merger,
acquisition or otherwise, provided that the acquiring Person assumes this
Agreement in writing or by operation of law; provided that such acquiring person
shall not be deemed an Affiliate of the acquired Party and intellectual property
rights that are owned or held by the acquiring Person to such transaction (if
other than one of the Parties to this Agreement) shall not be included in the
technology licensed hereunder. In addition, either Party shall have the right to
assign, sublicense, subcontract or delegate, this Agreement or any or all of its
obligations or rights hereunder to an Affiliate upon written notice to the other
Party; provided, however, the assigning, sublicensing, subcontracting or
delegating Party hereby guarantees and shall remain fully and unconditionally
obligated and responsible for the full and complete performance of this
Agreement by such Affiliate and in no event such assignment, sublicensing,
subcontracting or delegation be deemed to relieve such Party’s liabilities or
obligations to the other Party under this Agreement. The other Party shall, at
the request of the assigning, sublicensing, subcontracting or delegating Party,
enter into such supplemental agreements with the applicable Affiliates as may be
necessary or advisable to permit such Affiliates to avail itself of any rights
or perform any obligations of the assigning, sublicensing, subcontracting or
delegating Party hereunder. Subject to the foregoing, this Agreement shall inure
to the benefit of each Party, its successors and permitted assigns. Any
assignment of this Agreement in contravention of this Section 15.10 shall be
null and void.

15.11 No Partnership or Joint Venture. Nothing in this Agreement or any action
which may be taken pursuant to its terms is intended, or shall be deemed, to
establish a joint venture or partnership between BLS and ACADIA. Neither Party
to this Agreement shall have any express or implied right or authority to assume
or create any obligations on behalf of, or in the name of, the other Party, or
to bind the other Party to any contract, agreement or undertaking with any Third
Party.

15.12 Interpretation. The captions to the several Articles and Sections of this
Agreement are not a part of this Agreement but are included for convenience of
reference and shall not affect its meaning or interpretation. In this Agreement:
(a) the word “including” shall be deemed to be followed by the phrase “without
limitation” or like expression; (b) the singular shall include the plural and
vice versa; and (c) masculine, feminine and neuter pronouns and expressions
shall be interchangeable. Each accounting term used herein that is not
specifically defined herein shall have the meaning given to it under GAAP
consistently applied, but only to the extent consistent with its usage and the
other definitions in this Agreement.

15.13 Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

15.14 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 8,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE

 

   65.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER;
PROVIDED HOWEVER, THAT THIS SECTION 15.14 SHALL NOT BE CONSTRUED TO LIMIT EITHER
PARTY’S INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 11. IN NO EVENT WILL PAYMENTS
PAYABLE IN ACCORDANCE WITH ARTICLE 6 BE CONSIDERED SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES.

ARTICLE 16

COMPLIANCE WITH LAW

16.1 Export Laws. Notwithstanding anything to the contrary contained herein, all
obligations of ACADIA and BLS are subject to prior compliance with export and
import regulations and such other laws and regulations in effect in such
jurisdictions or any other relevant country as may be applicable, and to
obtaining all necessary approvals required by the applicable agencies of the
governments of any relevant countries. ACADIA and BLS shall cooperate with each
other and shall provide assistance to the other as reasonably necessary to
obtain any required approvals.

16.2 Securities Laws. Each of the Parties acknowledges that it is aware that the
securities laws of the United States, Canada and other countries prohibit any
person who has material non-public information about a publicly listed company
from purchasing or selling securities of such company or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities. Each
Party agrees to comply with such securities laws and make its Affiliates,
licensees, Distributors, Sublicensees, employees, contractors and agents aware
of the existence of such securities laws and their need to comply with such
laws.

16.3 Certain Payments. Each of the Parties acknowledges that it is aware that
the United States and other countries have stringent laws which prohibit persons
directly or indirectly to make unlawful payments to, and for the benefit of,
government officials and related parties to secure approvals or permission for
their activities. Each Party agrees that it will make no such prohibited
payments, it will not indirectly make or have made such payments and it will
make its Affiliates, employees and agents aware of the existence of such laws
and their need to comply with such laws.

[Signature Page Follows]

 

   66.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this Collaboration and License
Agreement as of the Effective Date.

 

ACADIA PHARMACEUTICALS INC. By:  

/s/    Uli Hacksell

Name:  

Uli Hacksell

Title:  

Chief Executive Officer

BIOVAIL LABORATORIES INTERNATIONAL SRL By:  

/s/    Michel Chouinard

Name:  

Michel Chouinard

Title:  

Chief Operating Officer

SIGNATURE PAGE TO COLLABORATION AND LICENSE AGREEMENT

 

     



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

Co-Promotion Agreement Terms

1.1 Exercise of Co-Promotion Option. Subject to the terms and conditions of the
Collaboration and License Agreement entered into by ACADIA and BLS as of May 1,
2009 (the “Agreement”), ACADIA shall have the right to exercise the Co-Promotion
Option in accordance with the terms and conditions of this Exhibit A to the
Agreement. Capitalized terms used in this Exhibit A that are not defined herein
shall have the meanings given to such terms in the Agreement.

(a) Subject to terms and conditions of the Agreement, ACADIA may exercise the
Co-Promotion Option in accordance with Section 5.2 of the Agreement. In the
event that ACADIA exercises the Co-Promotion Option, ACADIA will have an
exclusive right to Detail and promote Product in the Field in the United States
with the Distributor (as defined below) in accordance with the terms set forth
in this Exhibit A and the Agreement until the expiration of the Agreement in the
United States, unless such right is terminated under the terms of the Agreement
or Section 1.18 hereof, whichever is earlier. […***…]. In the event that ACADIA
does not exercise the Co-Promotion Option as provided in Section 5.2 of the
Agreement or if ACADIA does not provide written notice to BLS that it is
exercising the Co-Promotion Option within the time specified in Section 5.2 of
the Agreement, ACADIA will have no right to Detail Product in the Field in the
United States, and BLS will have no further obligation with respect to the
Co-Promotion Option.

(b) Within […***…] days following exercise of the Co-Promotion Option by ACADIA,
ACADIA and the relevant distributor (which may be an Affiliate of BLS or a Third
Party distributor) (the “Distributor”) shall enter into a co-promotion agreement
(the “Co-Promotion Agreement”) incorporating the terms of this Exhibit A.

(c) Within […***…] days following exercise of the Co-Promotion Option by ACADIA,
ACADIA and the Distributor shall establish a joint commercial committee
(“Commercial Committee”) to coordinate and facilitate commercial activities
relating to Product in the Field in the United States between ACADIA and the
Distributor, which Commercial Committee shall be disbanded upon termination or
expiration of the Co-Promotion Agreement or the Agreement, whichever is earlier.
The Commercial Committee shall be composed of an equal number of sales,
marketing and corporate representative of each of ACADIA and the Distributor.
[…***…]. Notwithstanding any responsibility allocated to the Commercial
Committee under the Co-Promotion Agreement, BLS shall have the exclusive right
and responsibility, which may be carried out by BLS itself or by the
Distributor, to commercialize Product in the Field in the United States in
accordance with Section 5.1 of the Agreement.

 

   1.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.2 Sales Operation Plan. In the event that ACADIA exercises the Co-Promotion
Option, the Distributor shall prepare, in consultation with ACADIA, the
strategic plan for ACADIA’s promotion and marketing of Product for the Field in
the United States (as may be amended in accordance with the terms of the
Co-Promotion Agreement, the “Sales Operation Plan”), which shall be in
accordance with the Commercial Strategy and commercial plan provided for by
Section 5.1 of the Agreement and shall be reviewed and approved by the
Commercial Committee within […***…] days after the establishment of the
Commercial Committee. If the election to co-promote is made before the launch of
Product, the Sales Operation Plan shall set out in reasonable detail:
(i) ACADIA’s responsibilities under the Sales Operation Plan, including the
activities to be conducted by ACADIA’s Sales Representatives […***…]; and
(iii) the Distributor’s responsibilities under the Sales Operation Plan,
including the activities to be conducted by the Distributor’s Sales
Representatives in connection with the […***…]. If the election to co-promote is
made after the launch of Product, the Sales Operation Plan shall set out in
reasonable detail: (1) ACADIA’s responsibilities under the Sales Operation Plan
including […***…]: (ii) […***…]; and (iii) how ACADIA’s activity will be
coordinated with the Distributor’s pre-existing promotional and detailing
activities.

1.3 Changes to the Sales Operation Plan. After the approval of the initial Sales
Operation Plan, the Commercial Committee shall review and amend, if necessary,
the Sales Operation Plan on an ongoing basis and in no event less frequently
than once each Co-Promotion Year.

1.4 Sales Efforts.

(a) ACADIA and the Distributor shall each use Commercially Reasonable Efforts to
Detail Product for the Field in the United States pursuant to the terms and
conditions hereof and the then-current Sales Operation Plan. BLS shall grant, or
cause its Affiliates to grant, to ACADIA a […***…] to the extent necessary or
useful for ACADIA to co-promote Product for the Field in the United States in
accordance with the Co-Promotion Agreement.

(b) The Sales Operation Plan approved by the Commercial Committee for each
Co-Promotion Year following the commencement of activities under the
Co-Promotion Agreement shall: (A) reflect that it is the Distributor’s intent
[…***…], (B) specify a number and type of […***…] Details for Product to be
provided by ACADIA […***…], unless agreed otherwise in writing by ACADIA and the
Distributor, and (C) assign […***…] to ACADIA in a manner that does not
disadvantage ACADIA’s Sales Representatives’ ability to perform the number of
Details specified to be provided by ACADIA in such Sales Operation Plan.

 

   2.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.5 Sales Force of ACADIA.

(a) After ACADIA exercises the Co-Promotion Option, ACADIA and the Distributor
shall discuss and determine in good faith the […***…] for Product in the United
States. Promptly after such exercise of the Co-Promotion Option, ACADIA will
start building its sales force up to such agreed number of Sales Representatives
and according to a mutually agreed timeline in order to ensure that the required
training of ACADIA’s Sales Representatives is undertaken in a way that is
efficient and compatible with the Distributor’s training capabilities with the
goal of having such Sales Representatives be available to Detail and promote
Product in accordance with the Sales Operation Plan.

(b) […***…] prior to the end of each Co-Promotion Year, the Distributor will
assess […***…]. ACADIA shall, as requested by the Distributor, within […***…]
days prior to the beginning of each Co-Promotion Year subsequent to the initial
Co-Promotion Year, inform the Distributor of its intent to continue to detail or
modify its promotional efforts, i.e. increase or decrease the number of Sales
Representatives that ACADIA intends to deploy during such Co-Promotion Year for
Product; provided that after such increase or decrease, the number of Details to
be provided by ACADIA is […***…] as set forth Section 1.4(b) hereof. Any […***…]
in the number of Sales Representatives that ACADIA deploys must be approved by
the Commercial Committee prior to such Sales Representatives being deployed.

1.6 Reimbursement.

(a) Product Detail Fee. The Distributor shall reimburse ACADIA for […***…] in
accordance with the Sales Operation Plan […***…].

The […***…] will be adjusted annually based upon the appropriate consumer price
index, with the first Co-Promotion Year being deemed the base year.

The Distributor will […***…] courses organized by the Distributor on procedures,
rules and policies of the Distributor applicable to ACADIA’s sales force as set
forth in Section 1.7(b) hereof. For clarity, […***…] ACADIA’s sales force in
attending such training. ACADIA will be responsible for the cost of any ongoing
sales meeting and recall test intended to measure sales force performance at
delivering core brand messages. For clarity, BLS and the Distributor […***…].

 

   3.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Performance Bonus. ACADIA and the Distributor will negotiate in good faith
(i) an appropriate […***…] to ACADIA when ACADIA’s sales force demonstrates
[…***…] from the Distributor to ACADIA when ACADIA’s sales force demonstrates
[…***…], in each case, in Detailing Product over base standards established by
the Commercial Committee for Product, applicable to ACADIA and the Distributor.

(c) […***…].

(d) As an alternative to Section 1.6(a), ACADIA and the Distributor may consider
alternative reimbursement schemes provided said schemes are agreed upon by both
ACADIA and the Distributor.

(e) All payments under Section 1.6(a) shall be made to ACADIA in quarterly
payments within […***…] days after receipt of the applicable report from ACADIA
and appropriate invoice.

1.7 ACADIA’s Sales Representatives.

(a) Qualifications. All of ACADIA’s Sales Representatives Detailing and
promoting Product shall be required to have educational qualifications and
experience comparable to those of the Distributor’s Sales Representatives for
Product. ACADIA’s Sales Representatives shall be subject to a reasonable
proficiency examination relevant to Product in the same manner as the
Distributor’s Sales Representatives.

 

   4.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Training. The Distributor shall provide ACADIA’s Sales Representatives who
will be Detailing Product the same sales training on Product (both in location
of training and type of training), as the sales training on Product that the
Distributor provides to the Distributor’s Sales Representatives who Detail
Product in the United States. ACADIA shall be responsible for causing its Sales
Representatives to attend and successfully complete the training program offered
by the Distributor (and if applicable, updated annual training) prior to such
Sales Representatives Detailing Product. ACADIA, and the Distributor, as
applicable, acknowledge and agree that in order for an ACADIA Sales
Representative to be deemed to have successfully completed the training, such
ACADIA Sales Representative must demonstrate thorough knowledge of (a) the
medical and technical aspects of Product and (b) the Applicable Commercial
Practices Policies, and must achieve scores on certifications for Product at
similar rates to those required for the Distributor’s Sales Representatives who
are Detailing Product. […***…]. The Distributor shall provide all training
materials, […***…], related to Product and Applicable Commercial Practices
Policies as it would be for an equivalent sales force of the Distributor. ACADIA
shall be responsible for compliance with all Applicable Laws with regard to
ACADIA’s Sales Representatives Detailing of Product in the Field in the United
States and shall not rely on training provided by the Distributor to ensure or
obviate its own compliance with Applicable Laws, except to the extent that
actions taken by ACADIA in co-promoting Product to comply with the requirements
set forth in BLS’ or the Distributor’s labeling for the Product, Promotional
Materials, and Applicable Commercial Practices Policies.

(c) Timing. ACADIA and the Distributor shall cooperate to have ACADIA’s Sales
Representatives hired and trained as provided in the Co-Promotion Agreement
prior to the commencement of their co-promotion activities with respect to
Product. As a general principle, the Distributor will not be required to provide
training for ACADIA’s Sales Representatives more frequently than it provides
training for the Distributor’s Sales Representatives.

(d) ACADIA Salaries and Wages. ACADIA shall be solely responsible for the design
of its compensation and bonus incentive structure for its Sales Representatives.
ACADIA acknowledges and agrees that it will be solely responsible for paying all
salaries, wages, benefits and other compensation that its employees, including
ACADIA’s Sales Representatives, may be entitled to receive in connection with
providing services under the Co-Promotion Agreement. ACADIA shall adopt an
annual incentive and/or bonus plan and the distribution under such plan shall,
at a minimum, be commensurate with the efforts and achievements of its Sales
Representatives in co-promoting Product.

(e) Support. Except as otherwise agreed, ACADIA shall be solely responsible for
providing its own equipment, automobiles, offices and fixtures, working
facilities, and such other facilities, services and support as may be required
for ACADIA’s Sales Representatives co-promoting Product pursuant to the Sales
Operation Plan. ACADIA will be responsible for supervising its Sales
Representatives.

 

   5.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(f) No Employment by BLS or the Distributor. The Distributor will engage ACADIA
under the Co-Promotion Agreement, and ACADIA will perform its obligations
thereunder, strictly as an “independent contractor.” ACADIA’s Sales
Representatives and any other employee or agent that is involved in performing
ACADIA’s obligations under the Co-Promotion Agreement (collectively,
“Personnel”) will not be, and will not be considered or deemed to be, employees
of BLS, its Affiliates or the Distributor for any purpose. Neither BLS, its
Affiliates nor the Distributor will have any responsibility for the hiring,
termination, compensation, benefits or other conditions of employment or
engagement of Personnel of ACADIA.

(g) BLS and the Distributor Benefit Plans. Personnel of ACADIA are not eligible
to participate in any benefit programs offered by BLS, its Affiliates or the
Distributor to its or their employees, or in any pension plans, profit sharing
plans, insurance plans or any other employee benefit plans offered from time to
time by BLS, its Affiliates or the Distributor to its or their employees. ACADIA
acknowledges and agrees that BLS, its Affiliates and the Distributor do not, and
will not, maintain or procure any workers’ compensation or unemployment
compensation insurance for or on behalf of ACADIA’s employees, including,
without limitation, ACADIA’s Sales Representatives and Personnel.

(h) Management of Sales Representatives. ACADIA will be responsible for
supervising its Sales Representatives. In connection therewith, at all times
that ACADIA is Co-Promoting Product, ACADIA will provide a sufficient number of
full time employees to serve as district managers. ACADIA may, but will not be
obligated to, designate one or more full time employees to serve as regional
directors having the responsibility for supervising a group of its district
managers in a particular geographic region. ACADIA will provide the Distributor
with contact information for its district managers and regional directors, and
will update that information periodically or as requested by the Distributor
from time to time.

1.8 ACADIA Duties and Obligations.

(a) ACADIA shall, and shall cause its Sales Representatives to, co-promote
Product in the Field in the United States in accordance with the terms of the
Sales Operation Plan as directed by the Commercial Committee.

(b) ACADIA shall, and shall cause its Sales Representatives to co-promote
Product in the Field in the United States in accordance with the PhRMA Code as
applicable, the Applicable Commercial Practices Policies and all Applicable
Laws, including, without limitation, the Federal Drug and Cosmetics Act, (the
“FD&C Act”) the Medicare and Medicaid Anti-Kickback Statute and the Prescription
Drug Marketing Act of 1987 (the “PDMA”).

(c) The communications and representations of ACADIA’s Sales Representatives
[…***…] shall be consistent with the Promotional Materials and the labeling of
Product, and ACADIA and its Sales Representatives shall not add, delete, modify
or distort claims of efficacy or safety in the co-promotion of Product, from
those claims of efficacy and safety that are contained in the Promotional
Materials, labeling of Product and Applicable Laws. ACADIA shall in no
circumstances modify or alter any Promotional Material.

 

   6.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) ACADIA shall not make, nor permit its Sales Representatives to make, any
promotional statement, representation or warranty, oral or written, concerning
the Product in the Field in the United States that is inconsistent with, or
contrary to, the approved labeling or Promotional Materials for Product in the
Field in the United States. In addition, ACADIA shall insure that its Sales
Representatives Detail Product in a fair and balanced manner and consistent with
the requirements of the FD&C Act. ACADIA shall be responsible for any claims
from Third Parties to the extent that such claims arise out of the breach of
either of the foregoing two sentences.

(e) ACADIA shall not, and shall cause its Sales Representatives not to, during
the Detailing of Product in the Field in the United States, make any untrue,
misleading or inaccurate statements or comments about Product, BLS, its
Affiliates, the Distributor or any of their employees, or about BLS’ or the
Distributor’s competitors or any of their respective products.

(f) ACADIA agrees that it will not, without the prior written consent of the
Distributor initiate any advisory boards, speaker training programs,
preceptorships or any other programs as part of its services herein where
compensation is paid to a healthcare provider, provide any grants, conduct
independent medical education programs, conduct continuing medical educational
programs, conduct any market research, support any publications, conduct any
Phase IV studies, conduct any collaborative research trials or conduct any other
promotional, medical or scientific activity related to the product outside of
the agreed upon promotional activities, in each case as part of its services
under the Co-Promotion Agreement. Nothing in the foregoing sentence shall impact
ACADIA’s rights reserved under the Agreement outside of the Field in the
Territory and outside of the Territory (subject to terms and conditions
contained therein).

1.9. Promotional Materials.

(a) The Distributor will own all right, title and interest in and to all
Promotional Materials (both branded and non-branded) used for the Detailing of
Product in the Field in the United States during and after the Term, including
any intellectual property rights (including trademarks) in the Promotional
Materials.

(b) The determination of the content of the Promotional Materials shall be the
sole responsibility of the Distributor. The quantity and method of distribution
of the Core Promotional Materials (and any other Promotional Materials
determined by the Distributor in its absolute discretion) in the United States
for ACADIA’s Sales Representatives shall be as set forth in the Sales Operation
Plan.

(c) With respect to the co-promotion of Product in the Field in the United
States, ACADIA will cause its Sales Representatives to utilize only the
Promotional Materials relating to Product provided to them by the Distributor,
and will not utilize any other promotional, advertising, educational or
communication materials or other materials, including premium items intended for
consumers or healthcare professionals, relating to or referring to Product.

 

   7.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) The Distributor shall use, in connection with all packaging, literature,
labels and other printed matters with respect to Product, to the extent
permitted by Applicable Laws, the statement, with a reasonable degree of
prominence, that Product is licensed from ACADIA. The Co-Promotion Agreement
will include a limited, non-exclusive, royalty-free license to the Distributor
to allow the Distributor to use the ACADIA name or logo on advertising,
packaging and promotional material for Product in the Field in the United
States, solely in order to comply with the foregoing sentence. ACADIA shall
retain the ownership of the entire right, title and interest in and to the
ACADIA name and logo and intellectual property rights therein, and all goodwill
associated with or attached to the ACADIA name and logo and intellectual
property rights therein arising out of the use thereof by or on behalf of the
Distributor shall inure to the benefit of ACADIA.

(e) The Distributor shall provide to ACADIA all Core Promotional Materials to be
issued to ACADIA’s Sales Representatives. ACADIA will store and subsequently
distribute such Core Promotional Materials (and any other Promotional Materials
provided by the Distributor at the Distributor’s absolute discretion), but no
other materials, to its Sales Representatives, […***…] ACADIA. ACADIA will be
responsible for managing the Promotional Materials usage by its Sales
Representatives and inventory levels. ACADIA will ensure that its Sales
Representatives and other Personnel handle all Promotional Materials in
compliance with the terms and conditions of the Co-Promotion Agreement.

(f) Upon termination or expiration of ACADIA’s right to co-promote Product,
ACADIA shall cause and ensure that its Sales Representatives immediately cease
use in the United States of all Promotional Materials relating to Product.
Within […***…] days after the termination or expiration of ACADIA’s right to
co-promote Product, ACADIA shall return, or otherwise dispose of in accordance
with instructions from the Distributor, all such Promotional Materials for use
in the United States that remain in ACADIA’s or its Affiliates’ possession or
control; provided, however, that ACADIA shall be entitled to retain one copy of
such Promotional Materials in its legal records.

1.10. Use of Trademarks.

(a) ACADIA will only co-promote and Detail Product in the Field in the United
States as provided in the Co-Promotion Agreement under the trademarks chosen by
BLS for use with Product in the Field in the United States, and ACADIA will use
such trademarks only as authorized by BLS. BLS will grant or cause to be granted
to ACADIA a non-exclusive, royalty-free license, to use the trademarks chosen by
BLS for use with Product in the Field in the United States solely in connection
with the co-promotion and Detailing of Product in the Field in the United
States. ACADIA acknowledges and agrees that BLS is, and at all times will
remain, the owner of the trademarks for Product in the Field in the United
States. ACADIA agrees that all use of such Product trademarks by ACADIA will
inure to the benefit of, and be on behalf of, BLS. ACADIA acknowledges that
nothing in the Co-Promotion Agreement will give ACADIA any right, title or
interest in the trademarks of BLS, its Affiliates or the Distributor other than
the right to use the trademarks of BLS in connection with the co-promotion and
Detailing of Product as provided in the Sales Operation Plan and pursuant to the
Co-Promotion Agreement. ACADIA agrees that it will not challenge BLS’, title to,
or ownership of, BLS’ Product-

 

   8.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

related trademarks in the Territory, or attack or contest the validity of such
Product-related trademarks. All goodwill accruing to the trademarks of BLS as a
result of the use of Product-related trademarks in the performance of the
Co-Promotion Agreement will belong solely to BLS. In the event that ACADIA
acquires any rights in BLS’ Product-related trademarks in connection with
ACADIA’s activities pursuant to the Co-Promotion Agreement, ACADIA will assign,
and hereby does assign, to BLS all such rights, including any related goodwill,
to the extent such rights are derived from ACADIA’s activities pursuant to the
Co-Promotion Agreement.

1.11. Samples

(a) If sampling is deemed to be a relevant component of the promotional
strategy, the Distributor will […***…] to provide Samples to ACADIA in such
quantities and pursuant to such timings as set forth in the then current Sales
Operation Plan, […***…], for use by ACADIA in co-promoting Product in accordance
with the Sales Operation Plan and the terms and conditions of the Co-Promotion
Agreement.

(b) ACADIA will cause, and will maintain written procedures to ensure that all
of its Sales Representatives comply with all Applicable Laws relating to the
distribution of, and accountability for, Samples.

(c) The Distributor will deliver, or cause to be delivered, Samples to ACADIA
[…***…] at a single location designated by ACADIA at least […***…] days in
advance, for distribution by ACADIA. The storage by ACADIA and its Sales
Representatives of such Samples will be at ACADIA’s expense and ACADIA will be
responsible for storing such Samples or causing such Samples to be stored under
label conditions and with adequate security to maintain the integrity and
usability of such Samples. All Samples that are in the possession of ACADIA or
its Sales Representatives and that are not distributed by their expiration date
will be returned by ACADIA, at its expense, to the Distributor’s, or its
designee’s preferred destruction vendor, and destruction of such outdated
Samples will be at ACADIA’s expense.

(d) ACADIA will be an “Authorized Distributor of Record” for Product in the
Field in the United States, as applicable, for purposes of the requirements of
the PDMA and will comply with the PDMA, FDA regulations and Applicable Law
requirements regarding the marketing, sale and distribution of Product including
applicable wholesale drug distribution licensing guidelines and requirements.
The Distributor will have the right to audit the records and inspect the
facilities of any warehouse or distribution agent identified by ACADIA for the
storage and distribution of Samples, on advance written notice to ACADIA and
during regular business hours. Upon request by the Distributor, ACADIA will
provide the Distributor with copies of such agent’s State registration
certificate as a licensed distribution center and State board of pharmacy
inspection report. ACADIA understands that no Samples will be shipped until such
agent is verified by the Distributor to be in PDMA compliance.

(e) ACADIA will use Commercially Reasonable Efforts to ensure that its Sales
Representatives comply with the requirements of the PDMA, all regulations
promulgated thereunder and each State’s companion PDMA statutes and regulations
that

 

   9.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

relate to the distribution of such Samples. This compliance includes obtaining
written requests, obtaining the licensed healthcare professional’s signature for
all Samples delivered, ensuring validity of the practitioner’s state license,
storage of all Samples at label conditions and sending all documentation to the
Distributor, in a timely manner for retention.

(f) ACADIA will use Commercially Reasonable Efforts to ensure that its Sales
Representatives comply with all Applicable Laws concerning all aspects of the
storage, handling and distribution of Samples. This compliance includes
distribution to Sales Representatives an appropriate “Sample Accountability
System,” adherence to the provisions contained therein, and attendance by each
Sales Representative at training classes on procedures for storage, handling and
distribution of Samples.

(g) Information with respect to Samples distributed in the United States for
free, where the purpose of the free supply is to initiate patient trial and
facilitate product uptake will be generated from compliance reports,
accountability cards and the like produced by ACADIA, and will be maintained by
ACADIA for a period of not less than […***…]. ACADIA will fully cooperate with
the Distributor in the production and delivery of any such documentation as may
be requested or required by FDA and/or other Regulatory Authorities.

(h) BLS agrees to use Commercially Reasonable Efforts to cause the Distributor
to agree that ACADIA may develop its own, or with a Third Party, Sample systems,
policies, procedures and documentation, subject to the Distributor’s prior
review and approval, for use with Product in the Field in the United States.

(i) ACADIA will notify the Distributor promptly upon learning that any Samples
shipped by the Distributor to ACADIA have been lost or have not been received as
scheduled. All reports regarding Sample accountability filed with the FDA or
other Regulatory Authority will be prepared and submitted to the FDA or other
Regulatory Authority by the Distributor, regardless of whether such theft or
loss occurred with respect to the Distributor’s or ACADIA’s Sales
Representatives. For the purposes of filing such reports, ACADIA agrees to fully
cooperate and provide all relevant information to the Distributor so that the
Distributor, in turn, may comply with its reporting requirements to the FDA or
other Regulatory Authority in the United States.

(j) ACADIA will notify the Distributor promptly upon learning that any of the
subject Samples had not been properly handled or had been handled in a manner
prohibited by Applicable Law. ACADIA will take all steps necessary to aid and
support the Distributor in a full investigation of any suspected mishandling of
Samples.

(k) Upon termination or expiration of ACADIA’s right to co-promote Product,
ACADIA shall cause and ensure that all of its Sales Representatives immediately
cease their distribution of the Samples. Within […***…] days after the
termination or expiration of ACADIA’s right to co-promote Product, ACADIA will
cause and ensure that all of its Sales Representatives send all Samples back to
ACADIA or ACADIA’s distribution agent. During such time period, the Distributor
will provide Sample disposition instructions to ACADIA, and ACADIA will dispose
of Samples in accordance with such instructions.

 

   10.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.12 Medical Information.

(a) As between ACADIA and the Distributor, the Distributor shall have the sole
right and responsibility for handling all inquiries for medical information and
providing medical and clinical liaison support regarding Product in the Field in
the United States through its own teams. In such regard, ACADIA shall comply at
all times with all the Distributor policies and procedures of which ACADIA has
knowledge concerning medical inquiries and drug information requests. The
Distributor shall identify to ACADIA the Person or Persons to whom ACADIA and
its Affiliates shall refer all medical questions or inquiries from members of
the medical and paramedical professions and consumers regarding Product in the
Field in the United States that ACADIA and its Affiliates cannot readily answer
by reference to the Promotional Materials or other product literature for
Product. ACADIA shall use Commercially Reasonable Efforts to refer, and to cause
its Affiliates to refer, all such medical questions or inquiries to such
identified Person or Persons.

(b) Prior to ACADIA’s Sales Representatives being deployed to co-promote and
Detail Product, the Distributor shall provide to ACADIA a set of BLS’ and/or the
Distributor’s standard operating procedures applicable to the United States for
responding promptly to medical questions or inquiries and product complaints
from members of the medical and paramedical professions and consumers relating
to Product. ACADIA shall cause ACADIA’s Sales Representatives to comply with any
standard operating procedures of BLS or the Distributor regarding how to respond
to medical questions or inquiries and complaints relating to Product. In
addition, the Distributor shall train ACADIA’s Sales Representatives as provided
above on how to respond to such questions or inquiries. Any Third Party claims
arising out of the compliance by ACADIA’s Sales Representatives with such
standard operating procedures of BLS or the Distributor shall be the
responsibility of BLS.

(c) As between ACADIA and the Distributor, the Distributor shall have the sole
responsibility for investigating and reporting to Regulatory Authorities in the
United States all relevant adverse drug experiences for Product in accordance
with Applicable Laws and with respect to Product, except as provided in
accordance with the pharmacovigilance agreement that may be entered into by
ACADIA and BLS (or its designee) pursuant to the Agreement. ACADIA’s
responsibilities with respect to reporting adverse drug experiences with respect
to Product in the Field in the Territory will be set forth in the
pharmacovigilance agreement entered into by ACADIA and BLS (or its designee)
pursuant to the Agreement. ACADIA shall ensure that, in the co-promotion and
Detailing of Product in the Field in the United States, it and its Affiliates
will record, investigate, summarize, notify, report and review all adverse drug
experiences in accordance with Applicable Laws.

(d) The Distributor shall promptly notify ACADIA of any material actions to be
taken by the Distributor with respect to any recall or market withdrawal or
other corrective action related to Product in the Field in the United States,
which decision to recall, withdraw or take any other corrective action, as
applicable, relating to Product in the Field in the United States shall be made
by the Distributor in their sole discretion. At the Distributor’s request and
expense, ACADIA shall provide reasonable assistance to the Distributor in
conducting such recall, market withdrawal or other corrective action with
respect to Product in the Field in the United States. In accordance with the
foregoing, the Distributor shall make all decisions with respect to any recall,
market withdrawals or any other corrective action related to the Product in the
Field in the United States.

 

   11.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(e) During the period that ACADIA is co-promoting Product in the Field in the
United States, ACADIA and the Distributor shall notify each other immediately:
(i) of any circumstances of which they are aware that could impair the integrity
and reputation of Product; or (ii) if ACADIA or the Distributor is threatened by
the unlawful activity of any Third Party in relation to Product, which
circumstances shall include, by way of illustration but not limitation,
deliberate tampering with or contamination of Product by any Third Party as a
means of extorting payment from ACADIA, BLS or the Distributor or another Third
Party. In any such circumstances, ACADIA and the Distributor, as applicable,
shall use Commercially Reasonable Efforts to limit any damage to ACADIA, the
Distributor and/or to Product. ACADIA and the Distributor shall promptly call a
meeting to discuss and resolve such circumstances.

1.13 Supply and Returns.

(a) If, for any reason, ACADIA receives orders for Product in the Field in the
Territory, ACADIA shall forward such orders to the Distributor (or its designee)
as soon as practicable.

(b) Except as provided below, if any quantities of Product sold in the Field in
the United States are returned to ACADIA, ACADIA shall immediately notify the
Distributor and (i) ship such quantities of Product to the facility, and in a
manner, designated by the Distributor, with any reasonable or authorized
shipping or other documented direct cost to be paid by the Distributor, upon
receipt of an invoice from ACADIA, or (ii) at the Distributor’s request, destroy
such quantities of Product, the cost of such destruction to be borne by the
Distributor. ACADIA, at its option, may advise the customer who made the return
that Product should have been returned to the Distributor, but shall take no
other steps in respect of any return without the consent of the Distributor,
such consent not to be unreasonably withheld, refused, conditioned or delayed.
Notwithstanding the foregoing, in the event Product is returned as a result of
ACADIA’s breach of the Co-Promotion Agreement, or otherwise as a result of
ACADIA’s negligence, then any costs associated with such return or destruction
shall be the sole responsibility of ACADIA.

1.14. Regulatory Matters.

(a) If ACADIA receives any written material or oral communication from any
relevant regulatory agencies or other governmental entities relating to
commercialization of Product in the United States in the Field, then ACADIA
shall provide a copy of such written or oral communication to the Distributor
within […***…] business days after receipt. If BLS or the Distributor receives
what they consider to be significant written material or oral communication from
any relevant regulatory agencies or other governmental entities relating to
Product, and such written or oral communications would be relevant to
professional presentations related to Product or any of ACADIA’s activities or
responsibilities under the Co-Promotion Agreement, then BLS or the Distributor,
as applicable, shall provide a copy of any such written or oral communication to
ACADIA within […***…] Business Days after

 

   12.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

receipt. Additionally, each of ACADIA and BLS or the Distributor, as applicable,
shall, as soon as reasonably practicable, provide a copy (electronically if
practicable) to the other of any regulatory submission or other substantive
written material sent by ACADIA, BLS or the Distributor, or substantive oral
communication made by ACADIA, BLS or the Distributor, to any relevant regulatory
agency or other governmental entities relating to commercialization of Product
in the Field in the United States.

(b) ACADIA shall not, without the prior written consent of BLS or the
Distributor, as applicable, or unless so required by Applicable Laws correspond
or communicate with any other Regulatory Authority, concerning Product or
otherwise take any action concerning any authorization or permission under which
Product are sold or any application for the same.

(c) If ACADIA is advised by its counsel that it must communicate with any
Regulatory Authority concerning Product, then ACADIA shall so advise BLS or the
Distributor, as applicable, immediately and, unless the Applicable Laws
prohibits, provide BLS and the Distributor in advance with a copy of any
proposed written communication with any Regulatory Authority and comply with any
and all reasonable direction of the Distributor concerning any meeting or
written or oral communication with such Regulatory Authority.

1.15. Reports and Audit Rights.

(a) ACADIA will provide the Distributor a summary, in sufficient detail, of
ACADIA’s Sales Representatives’ Detailing activities relating to Product in the
Field in the United States within […***…] Business Days after the end of each
month. ACADIA will keep accurate records, in sufficient detail, of ACADIA’s
Sales Representatives’ Detailing activities relating to Product in the Field in
the United States for a period of […***…] years from the date the applicable
Detailing activities to determine the amounts owed by the Distributor to ACADIA
hereunder and to enable the Distributor and the Commercial Committee to monitor
compliance with the Sales Operation Plan. Such records shall include, but not be
limited to, the number and type of Details performed, the audience, the outcome
(reported in a manner consistent with standardized call reporting notes of the
Distributor), Sample accountability, and such other parameters as the Commercial
Committee may determine from time to time should be recorded and reported. Such
records shall be provided to the Distributor, in such format as reasonably
requested by the Distributor and which meets the Distributor’s requirements for
reporting to Regulatory Authorities in the United States.

(b) During normal business hours and with not less than […***…] Business Days’
advance written notice to ACADIA, ACADIA will permit the Distributor or its
authorized representatives to (i) have access to the records of ACADIA’s Sales
Representatives’ Detailing activities with respect to Product in the Field in
the United States maintained by ACADIA for purposes of verifying the accuracy of
the invoices presented by ACADIA hereunder, and (ii) audit such records;
provided, however that such audits may not be performed by the Distributor more
than once per Calendar Year and records for any particular Calendar Quarter
shall be subject to no more than one inspection. Any and all audits undertaken
by the Distributor pursuant to this Section shall be performed […***…]. The
Parties will endeavor in such inspection to minimize disruption of ACADIA’s
normal business activities to the extent reasonably practicable.

 

   13.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(c) Provisions shall be included in the Co-Promotion Agreement that upon
adoption of any structure contemplated by 1.6(b), 1.6(c) or 1.6(d), the
Distributor (i) will keep records of the information to determine the fee
payable to ACADIA in sufficient detail to allow ACADIA to determine the accuracy
of such payments for a period of […***…] years from the date the applicable
payment is made, and (ii) ACADIA shall have audit rights similar to those
specified in 1.15(b).

1.16. Financial Reports. Within […***…] days after the end of each Calendar
Quarter following ACADIA’s exercise of the Co-Promotion Option, ACADIA shall
submit to the Distributor a report containing an accounting of the Sales
Representatives deployed by ACADIA in co-promoting the Product in the Field in
the United States and the number of Primary Details and Secondary Details
performed by such Sales Representatives during the preceding Calendar Quarter.
Such payments shall be made to ACADIA in quarterly payments as specified in
Section 1.6 above.

1.17. ACADIA’s Other Promotional Activities. Subject to terms and conditions of
the Agreement, including but not limited to Section 2.5 of the Agreement, ACADIA
shall be free to promote products other than Product as applicable, provided
that ACADIA is able to comply with its obligations under the Sales Operation
Plan, the Co-Promotion Agreement and the Agreement.

1.18. Right to Terminate Co-Promotion.

(a) BLS Termination Under Agreement. This Co-Promotion Agreement shall
automatically terminate upon termination of ACADIA’s Co-Promotion Option by BLS
pursuant to Section 12.5 of the Agreement.

(b) ACADIA Termination Right. After ACADIA has exercised a Co-Promotion Option,
ACADIA shall have the right to terminate in the United States its co-promotion
of the Product in the Field upon 120 days’ prior written notice to the
Distributor.

(c) Distributor Termination Right. After ACADIA has exercised a Co-Promotion
Option, the Distributor shall have the right to terminate ACADIA’s right to
co-promote the Product in the Field in the United States: (A) during the 90 days
following the end of any Co-Promotion Year, upon sixty (60) days’ prior written
notice to ACADIA in the event, in any such Co-Promotion Year, that, using
Commercially Reasonable Efforts, ACADIA did not undertake at least […***…] of
the Details required to be undertaken by ACADIA’s Sales Representatives under
the Sales Operation Plan during such Co-Promotion Year; or (B) upon sixty
(60) days’ prior written notice in the event of a material breach by ACADIA of
its other material obligations under the Co-Promotion Agreement with respect to
the Product in the Field in the United States, which breach is not cured within
the sixty- (60-) day period after receipt of such notice of breach from the
Distributor; and/or (C) immediately upon written notice upon the launch of a
Generic Product in the United States.

 

   14.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) Mutual Termination. ACADIA and the Distributor may mutually agree in writing
to terminate ACADIA’s right to co-promote and Detail the Product in the Field in
the United States at any time.

(e) Consequences of Termination of Co-Promotion Right. Upon termination of
ACADIA’s right to co-promote the Product in the Field in the United States for
any reason, (i) ACADIA shall have no further right to co-promote such Product in
the Field in the United States; and (ii) ACADIA shall have no further right to
reimbursement by the Distributor with respect to Products promoted in the United
States, other than for Details performed prior to the effective date of such
termination.

 

   15.   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“ACADIA’s Target Audience” shall mean those health care professionals that
prescribe the Product or issue hospital orders for the Product in the Field
[…***…] or those other allied professionals that are part of the treatment team
and who are recognized for this purpose in the Sales Operation Plan or are
identified as the audience to whom ACADIA will direct its efforts under this
Exhibit A.

“Applicable Commercial Practices Policies” shall mean the portions as identified
by the Distributor of the commercial practices policies of the Distributor
applicable (and as applied generally to the Distributors’ own personnel) to the
marketing, sale, promotion and detailing of pharmaceutical products, as amended
or supplemented by the Distributor from time to time, a copy of which will be
delivered to ACADIA prior to ACADIA Co-Promoting Product in the United States
and updated copies will thereafter be delivered to ACADIA as and when amended or
supplemented.

“Call” shall mean a face-to-face meeting in an individual, hospital or group
setting between a Sales Representative and one or more members of ACADIA’s
Target Audience.

“Co-Promotion Year” shall mean, for the Calendar Year in which the Parties are
first engaged in Co-Promotion, the portion of the Calendar Year remaining
beginning upon the date of the first commercial sale in the United States
following the commencement of the Co-Promotion Agreement, and shall thereafter
mean the relevant Calendar Year, or pro rata portion thereof, until the
expiration or earlier termination of ACADIA’s right to Co-Promote the Product as
provided herein.

“Core Promotional Materials” shall mean the detail aid, premium and leave
behinds, and such other Promotional Materials that the Parties agree are a core
requirement for Detailing the Product.

“Detail” (including any variations such as “Detailing”) shall mean that part of
the activity undertaken by a Sales Representative during a Call whereby a Sales
Representative, who has been trained with respect to a Product makes a
presentation: (a) describing in a fair and balanced manner, the approved
indicated uses of Product; (b) which may also include a description of other
features and benefits of Product, and use of the Promotional Materials; and
(c) in accordance with the Sales Operation Plan. Sample drops (if applicable) of
a Product that are not part of a Call shall not constitute a Detail. As used
herein, a “Primary Detail” for a particular product means a Detail in which the
predominant (as consistent with industry norms) portion of time spent in
Detailing products during the Call is for the Detailing of such product and such
product is the first product presented in such Call, and a “Secondary Detail”
for a particular product means a Detail in which such product was not the first
product presented in such Call, but nevertheless in which the product was fully
presented in accordance with the requirements of the Sales Operation Plan. A
Detail shall be auditable and will be measured via external agencies such as IMS
Integrated Promotional Services and/or such third party sales force detail
tracking services.

 

   16.    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Promotional Materials” shall mean all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
the labeling for Product) which is supplied by Distributors under the Agreement
to ACADIA for marketing, advertising, promotion and sale of such Product for use
in United States by Sales Representatives.

“Sales Representative” shall mean a professional pharmaceutical sales
representative engaged or employed by ACADIA, the Distributor or their
respective Affiliates to conduct sales activities and other promotional efforts
with respect to Product.

“Samples” shall mean individual physician sample units of Product.

 

   17.   



--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT B

Form of Press Releases

LOGO [g30193g57h71.jpg]

CONTACT: Nelson F. Isabel

Vice-President, Investor Relations and

Corporate Communications

(905) 286-3000

For Immediate Release:

BIOVAIL ENTERS INTO COLLABORATION AND LICENSE AGREEMENT WITH ACADIA FOR
PIMAVANSERIN

Transaction Directly On Target with New Strategic Focus;

Builds Specialty CNS pipeline

TORONTO, Canada, DATE, 2009 – Biovail Corporation (NYSE, TSX: BVF) today
announced its subsidiary, Biovail Laboratories International SRL (BLS), has
entered into a collaboration and license agreement with ACADIA Pharmaceuticals
Inc. BLS has acquired the U.S. and Canadian rights to develop, manufacture and
commercialize pimavanserin tartrate (a selective 5-HT2A inverse agonist) in a
number of neurological and psychiatric conditions, including Parkinson’s disease
psychosis (PDP) and Alzheimer’s disease psychosis (ADP). Pimavanserin is a new
chemical entity (NCE) currently in Phase III clinical development for the
treatment of PDP.

“This agreement provides Biovail with a late-stage NCE product with strong
intellectual property protection that is directly on target with our specialty
central nervous system focus,” said Bill Wells, Biovail’s Chief Executive
Officer. “Pimavanserin addresses a large unmet medical need, and has the
potential to make a significant difference in the lives of the millions of men
and women living with Parkinson’s disease. We are delighted to be partnering
with ACADIA to bring this innovative treatment to market.”



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Under the terms of the agreement, Biovail has paid an upfront fee of $30
million, and will pay up to $160 million in potential development milestones
associated with the successful completion of clinical trials, regulatory
submissions and approvals for pimavanserin in the PDP and ADP indications.
Should Biovail pursue a third indication, it could pay up to $45 million in
additional success milestones.

The agreement also stipulates that Biovail make additional milestone payments of
up to $160 million as certain sales thresholds are met. Biovail will also make
tiered, royalty payments of 15% to 20% on net commercial sales of pimavanserin.

About Pimavanserin

Pimavanserin tartrate is a novel, potent and selective 5-HT2A inverse agonist
discovered by ACADIA and currently being evaluated in two Phase III pivotal
trials as a treatment for PDP. Pimavanserin is given orally and blocks the
activity of the 5-HT2A receptor, a drug target that plays an important role in
the treatment of various neuropsychiatric disorders.

About Parkinson’s Disease Psychosis (PDP)

According to the National Parkinson Foundation, over 1.5 million people in the
United States suffer from Parkinson’s disease. Up to 40 percent of patients with
Parkinson’s disease may develop psychotic symptoms, commonly consisting of
visual hallucinations and delusions. Currently there is no therapy in the United
States approved to treat PDP. The development of psychosis in patients with
Parkinson’s disease often disrupts their ability to perform many of the
activities of daily living that keep them independent and active. As a result,
PDP is associated with increased caregiver burden, nursing home placement, and
increased mortality.

About Alzheimer’s Disease Psychosis (ADP)

According to the Alzheimer’s Association, approximately 5.3 million people in
the United States have Alzheimer’s disease. While the criteria for diagnosing
Alzheimer’s disease are mostly focused on cognitive deficits, it is the
behavioral and neuropsychiatric symptoms that are often troublesome for
caregivers and lead to poor quality of life for patients. Between 25 and 50
percent of patients with Alzheimer’s disease may develop ADP, which is
characterized by disturbing hallucinations and delusions. There currently is no
therapy in the United States approved for the treatment of ADP. The presence of
psychotic symptoms in patients with Alzheimer’s disease is associated with more
rapid cognitive and functional decline and increased institutionalization.

 

     



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Caution Regarding Forward-Looking Information and “Safe Harbor” Statement

To the extent any statements made in this release contain information that is
not historical, these statements are forward-looking statements within the
meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended, and may be
forward-looking information under applicable Canadian provincial securities
legislation (collectively, “forward-looking statements”). These forward-looking
statements relate to, among other things, our objectives, goals, targets,
strategies, intentions, plans, beliefs, estimates and outlook, and can generally
be identified by the use of words such as “believe,” “anticipate,” “expect,”
“intend,” “plan,” “will,” “may” and other similar expressions. In addition, any
statements that refer to expectations, projections or other characterizations of
future events or circumstances are forward-looking statements.

Although Biovail believes that the expectations reflected in such
forward-looking statements are reasonable, such statements involve risks and
uncertainties, and undue reliance should not be placed on such statements.
Certain material factors or assumptions are applied in making forward-looking
statements, including, but not limited to, factors and assumptions regarding the
reliability of research findings, and actual results may differ materially from
those expressed or implied in such statements. Important factors that could
cause actual results to differ materially from these expectations include, among
other things: uncertainties associated with the launch of a new product and the
accuracy of associated research, reliance on key strategic alliances,
contractual disagreements with third parties, availability of raw materials and
finished products, the regulatory environment, and other risks detailed from
time to time in Biovail’s filings with the Securities and Exchange Commission
and the Canadian Securities Administrators, as well as Biovail’s ability to
anticipate and manage the risks associated with the foregoing. Additional
information about these factors and about the material factors or assumptions
underlying such forward-looking statements may be found in the body of this news
release, as well as under the heading “Risk Factors” contained in Item 3(D) of
Biovail’s most recent Annual Report on Form 20-F.

The Company cautions that the foregoing list of important factors that may
affect future results is not exhaustive. When relying on Biovail’s
forward-looking statements to make decisions with respect to the Company,
investors and others should carefully consider the foregoing factors and other
uncertainties and potential events. Biovail undertakes no obligation to update
or revise any forward-looking statement, except as required by law.

 





--------------------------------------------------------------------------------

CONFIDENTIAL

 

About Biovail Corporation

Biovail Corporation is a specialty pharmaceutical company engaged in the
formulation, clinical testing, registration, manufacture, and commercialization
of pharmaceutical products. The Company is focused on the development and
commercialization of medicines that address unmet medical needs in niche
specialty central nervous system (CNS) markets. For more information about
Biovail, visit the Company’s Web site at www.biovail.com.

For further information, please contact Nelson F. Isabel at 905-286-3000 or send
inquiries to ir@biovail.com.

 





--------------------------------------------------------------------------------

CONFIDENTIAL

 

ACADIA PHARMACEUTICALS AND BIOVAIL FORM COLLABORATION TO

DEVELOP AND COMMERCIALIZE PIMAVANSERIN IN NORTH AMERICA

Conference Call Scheduled for Today, May     , 2009, at 8:30 a.m. Eastern Time

San Diego, CA May     , 2009 – ACADIA Pharmaceuticals Inc. (Nasdaq: ACAD) today
announced that it has established a collaboration with Biovail Corporation,
through its subsidiary Biovail Laboratories International SRL, to co-develop and
commercialize pimavanserin, ACADIA’s proprietary and selective 5-HT2A inverse
agonist, in the United States and Canada. Pimavanserin is a new chemical entity
(NCE) currently in Phase III development as a treatment for Parkinson’s disease
psychosis.

“This agreement provides Biovail with a late-stage NCE product with strong
intellectual property protection that is directly on target with our specialty
central nervous system focus,” said Bill Wells, Biovail’s Chief Executive
Officer. “Pimavanserin addresses a large unmet medical need, and has the
potential to make a significant difference in the lives of the millions of men
and women living with Parkinson’s disease. We are delighted to be partnering
with ACADIA to bring this innovative treatment to market.”

The collaboration provides for the co-development and commercialization of
pimavanserin for multiple neurological and psychiatric indications, including
Parkinson’s disease psychosis (PDP) and Alzheimer’s disease psychosis (ADP).
ACADIA will continue to manage the ongoing Phase III trials for PDP. Biovail
will lead other development, manufacturing, and commercialization efforts for
pimavanserin, including activities directed at ADP and other potential
indications. Biovail is granted the right to develop, manufacture, and
commercialize pimavanserin in the United States and Canada. ACADIA retains
rights to pimavanserin in the rest of the world.

Under the terms of the collaboration, ACADIA is entitled to receive aggregate
payments, excluding royalties, of up to $395 million. These include an upfront
cash payment of $30 million, up to $160 million in potential milestone payments
associated with the successful completion of clinical trials, regulatory
submissions and approvals of pimavanserin for PDP and ADP, up to $45 million in

 





--------------------------------------------------------------------------------

CONFIDENTIAL

 

potential milestones should the parties pursue a third indication, and up to
$160 million in potential milestones as certain sales thresholds are met. ACADIA
also will be entitled to receive a 15 percent royalty on annual net sales of
pimavanserin up to $100 million and a 20 percent royalty on annual net sales
over $100 million. In addition to product royalties, ACADIA has the option to
co-promote pimavanserin in the United States. Biovail will be responsible for
all future costs associated with the development, manufacturing, and
commercialization of pimavanserin in all indications with the exception of
specified ongoing PDP studies, which will continue to be funded by ACADIA.

“Our alliance with Biovail not only helps us to advance pimavanserin as a
potential first-in-class therapy for Parkinson’s disease psychosis, but also
enables us to broaden the pimavanserin development program to Alzheimer’s
disease psychosis,” said Uli Hacksell, Ph.D., Chief Executive Officer of ACADIA.
“Biovail’s strong commitment to establishing a leading North American CNS
specialty franchise makes them an ideal partner for ACADIA. Together with
Biovail, we have the opportunity to improve the lives of patients suffering from
neurological and psychiatric disorders that lack effective therapy options.”

About Pimavanserin

Pimavanserin is a new chemical entity discovered by ACADIA and currently being
evaluated in two Phase III pivotal trials as a treatment for PDP. Pimavanserin
blocks the activity of the 5-HT2A receptor, a drug target that plays an
important role in the treatment of various neuropsychiatric disorders.

About Parkinson’s Disease Psychosis (PDP)

According to the National Parkinson Foundation, over 1.5 million people in the
United States suffer from Parkinson’s disease. Up to 40 percent of patients with
Parkinson’s disease may develop psychotic symptoms, commonly consisting of
visual hallucinations and delusions. Currently there is no therapy in the United
States approved to treat PDP. The development of psychosis in patients with
Parkinson’s disease often disrupts their ability to perform many of the
activities of daily living that keeps them independent and active. As a result,
PDP is associated with increased caregiver burden, nursing home placement, and
increased mortality.

 





--------------------------------------------------------------------------------

CONFIDENTIAL

 

About Alzheimer’s Disease Psychosis (ADP)

According to the Alzheimer’s Association, approximately 5.3 million people in
the United States have Alzheimer’s disease. While the criteria for diagnosing
Alzheimer’s disease are mostly focused on cognitive deficits, it is the
behavioral and neuropsychiatric symptoms that are often troublesome for
caregivers and lead to poor quality of life for patients. Between 25 and 50
percent of patients with Alzheimer’s disease may develop ADP, which is
characterized by disturbing hallucinations and delusions. There currently is no
therapy in the United States approved for the treatment of ADP. The presence of
psychotic symptoms in patients with Alzheimer’s disease is associated with more
rapid cognitive and functional decline and increased institutionalization.

Conference Call and Webcast Information

ACADIA will host a conference call and webcast today, May     , 2009, at 8:30
a.m. Eastern Time to discuss this collaboration. The conference call can be
accessed by dialing xxx-xxx-xxxx for participants in the U.S. or Canada and
xxx-xxx-xxxx for international callers (reference passcode xxxxxxxx). A
telephone replay of the conference call may be accessed through May     , 2009
by dialing xxx-xxx-xxxx for callers in the U.S. or Canada and xxx-xxx-xxxx for
international callers (reference passcode xxxxxxxx). The conference call also
will be webcast live on ACADIA’s website, www.acadia-pharm.com, under the
investors section and will be archived there until May     , 2009.

About ACADIA Pharmaceuticals

ACADIA is a biopharmaceutical company utilizing innovative technology to fuel
drug discovery and clinical development of novel treatments for central nervous
system disorders. ACADIA is developing a portfolio consisting of five product
candidates, including pimavanserin in Phase III for Parkinson’s disease
psychosis, a product candidate in Phase II for chronic pain and a product
candidate



--------------------------------------------------------------------------------

CONFIDENTIAL

 

in Phase I for glaucoma, both in collaboration with Allergan, and two programs
in IND-track development. All of the product candidates in ACADIA’s pipeline
emanate from discoveries made using its proprietary drug discovery platform.
ACADIA maintains a website at www.acadia-pharm.com to which ACADIA regularly
posts copies of its press releases as well as additional information and through
which interested parties can subscribe to receive email alerts.

About Biovail Corporation

Biovail Corporation is a specialty pharmaceutical company engaged in the
formulation, clinical testing, registration, manufacture, and commercialization
of pharmaceutical products. The Company is focused on the development and
commercialization of medicines that address unmet medical needs in niche
specialty central nervous system markets. For more information about Biovail,
visit the Company’s web site at www.biovail.com.

ACADIA Forward-Looking Statements

Statements in this press release that are not strictly historical in nature are
forward-looking statements. These statements include but are not limited to
statements related to the progress and timing of ACADIA’s drug discovery and
development programs, including clinical trials and the results therefrom, and
the benefits to be derived from ACADIA’s product candidates, in each case
including pimavanserin, potential milestone payments and royalties payable
pursuant to the collaboration, the potential impact of the collaboration on
ACADIA’s development programs, and the development and clinical plans for
pimavanserin. These statements are only predictions based on current information
and expectations and involve a number of risks and uncertainties. Actual events
or results may differ materially from those projected in any of such statements
due to various factors, including the risks and uncertainties inherent in drug
discovery, development, commercialization and collaborations with others, and
the fact that past results of clinical trials may not be indicative of further
trial results. For a discussion of these and other factors, please refer to
ACADIA’s annual report on Form 10-K for the year ended December 31, 2008 as well
as ACADIA’s subsequent filings with the Securities and Exchange Commission. You
are cautioned not to place undue reliance on these forward-looking statements,
which speak only as of the date hereof. This caution is made under the safe
harbor provisions of the Private Securities Litigation Reform Act of 1995. All
forward-looking statements are qualified in their entirety by this cautionary
statement and ACADIA undertakes no obligation to revise or update this press
release to reflect events or circumstances after the date hereof.